Exhibit 10.1
Execution Version
CONSTRUCTION MANAGEMENT AGREEMENT
by and between
OXY USA INC.
and
SANDRIDGE EXPLORATION AND PRODUCTION, LLC
Dated June 29, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS; INTERPRETATION
    1  
 
       
1.1 Definitions
    1  
1.2 General Interpretative Principles
    7  
 
       
ARTICLE II SERVICES; CONSTRUCTION MANAGER’S OBLIGATIONS; COORDINATED ACTIVITIES
    8  
 
       
2.1 Services
    8  
2.2 Design Plans; Intellectual Property
    8  
2.3 Standards of Performance
    10  
2.4 Control of Work
    10  
2.5 Subcontracts
    11  
2.6 Permits
    11  
2.7 Progress Reporting
    12  
2.8 Title and Risk of Loss
    12  
2.9 Insurance
    13  
2.10 Commissioning, Startup, Testing, and Operating Manuals
    14  
2.11 Owner Personnel
    14  
2.12 UOP Guaranty; UOP Agreements and Ortloff Agreements
    15  
2.13 Intellectual Property Due Diligence
    15  
2.14 Site Security
    15  
2.15 Electricity
    16  
2.16 Water
    16  
2.17 Easements
    16  
2.18 Taxes
    16  
2.19 Coordinated Activities
    17  
 
       
ARTICLE III CRITICAL PATH MILESTONES
    17  
 
       
3.1 Critical Path Milestones
    17  
3.2 Milestone Delays
    17  
 
       
ARTICLE IV OWNER’S OBLIGATIONS AND RIGHTS
    19  
 
       
4.1 Payment
    19  
4.2 Review of Progress Reports
    19  
4.3 Permits
    19  
4.4 Insurance
    20  
4.5 Inspection
    20  
4.6 Provision of Personnel by Owner
    20  
4.7 Operations Team
    21  
4.8 Access; Water
    21  

i



--------------------------------------------------------------------------------



 



              Page  
4.9 Spares
    21  
4.10 Safety and Security Procedures
    21  
4.11 Coordinated Activities
    21  
 
       
ARTICLE V SUBSTANTIAL COMPLETION; TRANSFER OF POSSESSION AND CONTROL
    21  
 
       
5.1 Substantial Completion
    21  
5.2 Transfer of Possession and Control to Owner
    23  
5.3 Overall Century Plant Project Tests
    24  
5.4 Post-Substantial Completion Obligations
    24  
5.5 Coordination of Operation and Construction Activities
    25  
 
       
ARTICLE VI PERFORMANCE GUARANTEES
    25  
 
       
6.1 Performance Guarantees
    25  
6.2 Exclusive Remedy
    25  
 
       
ARTICLE VII WARRANTY
    26  
 
       
7.1 Construction Manager Warranty
    26  
7.2 Exclusions
    27  
 
       
ARTICLE VIII PAYMENT; INVOICES
    27  
 
       
8.1 Contract Price
    27  
8.2 Payments and Advance of Funds
    27  
8.3 Late Payments
    29  
 
       
ARTICLE IX CHANGE ORDERS
    29  
 
       
9.1 Change Orders
    29  
9.2 Change Order Costs
    30  
9.3 Changes for Force Majeure, Change of Law or Owner’s Failure to Perform
    31  
9.4 Audit
    31  
 
       
ARTICLE X TERMINATION
    32  
 
       
10.1 Termination by Owner
    32  
10.2 Termination by Construction Manager
    32  
10.3 Termination for Prolonged Force Majeure
    33  
10.4 Consequences of Termination
    33  
10.5 Other Construction Manager Obligations
    35  
10.6 Reimbursement of Certain Costs
    35  
10.7 Exclusive Grounds for Termination
    36  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XI FORCE MAJEURE
    36  
 
       
11.1 Force Majeure
    36  
11.2 Strikes and Lockouts
    37  
11.3 Costs
    37  
 
       
ARTICLE XII INDEMNIFICATION; LIMITATION ON LIABILITY
    38  
 
       
12.1 Indemnification and Waiver by the Construction Manager
    38  
12.2 Indemnification and Waiver by the Owner
    38  
12.3 Indemnification Procedures
    39  
12.4 Limitation of Liability
    41  
12.5 Waiver of Consequential Damages
    41  
 
       
ARTICLE XIII REPRESENTATIONS AND WARRANTIES
    41  
 
       
13.1 Representations by the Owner
    41  
13.2 Representations by the Construction Manager
    42  
 
       
ARTICLE XIV GENERAL PROVISIONS
    43  
 
       
14.1 Order of Precedence
    43  
14.2 No Third Party Beneficiaries
    43  
14.3 Confidentiality
    43  
14.4 Governing Law
    44  
14.5 Disputes; Jurisdiction
    44  
14.6 Effect of Waiver
    45  
14.7 Assignment
    45  
14.8 Counterparts
    45  
14.9 Entire Agreement
    45  
14.10 Amendments
    45  
14.11 Severability
    45  
14.12 Notices
    46  
14.13 Authorized Representatives
    47  
14.14 Public Announcements
    47  
14.15 Offset
    47  

iii



--------------------------------------------------------------------------------



 



List of Exhibits

     
Exhibit A
  Description of Gas Treating Plant
Exhibit B
  Description of Pipelines
Exhibit C
  Target Milestones and Critical Path Milestones
Exhibit D
  PSSR Standard
Exhibit E
  Century Plant Project Specifications
Exhibit F
  Existing Subcontracts
Exhibit G
  Form of Progress Report
Exhibit H
  Construction Manager’s Insurance Requirements
Exhibit I
  Owner’s Insurance Requirements
Exhibit J
  Overall Planned Progress Curve
Exhibit K
  Form of Application for Payment

iv



--------------------------------------------------------------------------------



 



CONSTRUCTION MANAGEMENT AGREEMENT
     THIS CONSTRUCTION MANAGEMENT AGREEMENT is made and entered into as of
June 29, 2008 (the “Effective Date”), by and between OXY USA Inc., a Delaware
corporation (“Owner”), and SandRidge Exploration and Production, LLC, a Delaware
limited liability company (the “Construction Manager”). Owner and Construction
Manager are sometimes referred to collectively as the “Parties” and individually
as a “Party”.
RECITALS
     WHEREAS, Owner intends to construct and own a gas treating plant and
associated pipelines in the vicinity of the Piñon gas field in Pecos County,
Texas;
     WHEREAS, Owner and Construction Manager are simultaneously entering into a
Gas Treating and CO2 Delivery Agreement pursuant to which Owner will agree to
process the Construction Manager’s gas through the Gas Treating Plant (as
defined below) on the terms set forth therein;
     WHEREAS, in connection with the construction of the Gas Treating Plant and
the Pipelines (as defined below), the Owner desires for the Construction Manager
to provide the Services (as defined below) pursuant to the terms and conditions
of this Agreement (as defined below); and
     WHEREAS, in consideration of Owner entering into the Gas Treating and CO2
Delivery Agreement, the Construction Manager is willing to provide the Services
pursuant to the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
ARTICLE I
DEFINITIONS; INTERPRETATION
     1.1 Definitions. In addition to any terms or expressions defined elsewhere
in this Agreement, the terms or expressions set forth below shall have the
following meanings in this Agreement.
     “Actual Measured Progress” has the meaning set forth in Section 8.2(b).
     “Actual Measured Progress for Previous Month” has the meaning set forth in
Section 8.2(c).
     “Additional Cure Period” has the meaning set forth in Section 10.4(c)(ii).
     “Affiliate” means, in relation to any Person, any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For





--------------------------------------------------------------------------------



 



purposes of this definition, “control” (including “controlled by” and “under
common control with”), as used with respect to any Person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
     “Agreement” means this Construction Management Agreement, including all
Exhibits attached hereto, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
     “Agreement Confidential Information” has the meaning set forth in
Section 14.3.
     “Applicable Laws” means all federal, state or local laws (including
securities laws), ordinances, judgments, acts, statutes, decrees, injunctions,
writs, orders, rules, regulations, permits or interpretations (other than any
interpretation which by its terms is not binding) of any Governmental Authority
with jurisdiction over the subject matter, as in effect from time to time,
pertaining to the performance of the Services.
     “Applicable Permits” means all waivers, franchises, exemptions, variances,
permits (including any environmental permits), clearances, registrations,
authorizations, consents, decrees, approvals, licenses, filings, privileges,
exemptions from, rulings, certifications, or orders from or required to be
obtained or maintained by any Governmental Authority in connection with the
performance of the Services.
     “Application for Payment” has the meaning set forth in Section 8.2(c).
     “Authorized Representative” means, with respect to each Party, the
individual appointed by such Party pursuant to Section 14.13 to act on such
Party’s behalf with respect to that Party’s duties and responsibilities under
this Agreement.
     “Base Contract Price” has the meaning set forth in Section 8.1(a).
     “Billing Month” has the meaning set forth in Section 8.2(c).
     “Business Day” means a calendar day other than Saturday, Sunday or a legal
or bank holiday in the State of Texas.
     “Century Plant Project” means, collectively, the Gas Treating Plant and the
Pipelines, as more fully described in Exhibit A and Exhibit B, respectively (as
each such Exhibit may be amended pursuant to Section 2.2).
     “Change” has the meaning set forth in Section 9.1(a).
     “Change of Law” means a change in, the enactment, promulgation, issuance or
entry of, any Applicable Law by a Governmental Authority which occurs subsequent
to the Effective Date.
     “Change Order” has the meaning set forth in Section 9.1(a).

2



--------------------------------------------------------------------------------



 



     “Change Order Request” has the meaning set forth in Section 9.1(b).
     “Claims” means any claim, cause of action, demand, proceeding or lawsuit
and all costs, expenses, disbursements, losses, fines, penalties and damages
incurred in connection therewith, including reasonable and documented attorneys’
fees, accountant fees, expert fees, consultant fees, disbursements, court costs
and interest.
     “Construction Manager” has the meaning set forth in the introductory
paragraph.
     “Construction Manager Related Parties” has the meaning set forth in
Section 12.2(a).
     “CO2 Fractionation Unit” means the portion of Train 1 required to be
completed to enable Train 1 to operate the CO2 fractionation process.
     “Contract Price” has the meaning set forth in Section 8.1(b).
     “Critical Path Delay Meeting” has the meaning set forth in Section 3.2(b).
     “Critical Path Milestones” means the “Critical Path Milestones” set forth
in Exhibit C.
     “Delay Notice” has the meaning set forth in Section 3.2(a).
     “Design Plan Review Period” has the meaning set forth in Section 2.2(a).
     “Design Plans” has the meaning set forth in Section 2.2(a).
     “Dollars” or “$” means the lawful currency of the United States of America.
     “Effective Date” has the meaning set forth in the introductory paragraph.
     “Equipment” means all of the individual items which form part of the
permanent or temporary systems of the Century Plant Project, including vessels,
pumps, motors, instruments, cables, junction boxes, pipelines, water wells and
valves.
     “Estimated Change Order Costs” has the meaning set forth in Section 9.1(c).
     “Estimated Measured Progress for Billing Month” has the meaning set forth
in Section 8.2(c).
     “Estimated Measured Progress for Previous Month” has the meaning set forth
in Section 8.2(c).
     “Excused Delay” has the meaning set forth in Section 3.2(a).
     “Executive Officer” means, with respect to the Owner, any officer of
Occidental Petroleum Corporation with the title of vice president or any title
senior to vice president, and with respect to the Construction Manager, any
officer of SandRidge Energy, Inc. with the title of executive vice president or
any title senior to executive vice president.

3



--------------------------------------------------------------------------------



 



     “Force Majeure” has the meaning set forth in Section 11.1(b).
     “Gas Treating and CO2 Delivery Agreement” means that certain Gas Treating
and CO2 Delivery Agreement, dated as of the Effective Date, between the Owner
and the Construction Manager.
     “Gas Treating Plant” means the gas treating plant and all facilities,
systems and ancillary equipment relating thereto, including both Trains (as
further described in Exhibit A) to be located on the Site, and to be fully
designed, engineered, procured, permitted, fabricated and constructed as
provided in this Agreement.
     “Good Industry Practice” means those prudent and good practices, methods,
techniques, standards, codes, specifications and acts generally followed or used
by professional design, engineering or construction managers, as applicable, in
the oil and gas industry in the United States of America regularly involved in
projects similar to the construction of the Century Plant Project which, in the
exercise of prudent judgment, in light of the facts known at the time a decision
was made, would have been expected to accomplish the desired result in a manner
consistent with Applicable Laws and Applicable Permits. “Good Industry Practice”
is not intended to be limited to the optimum practices, methods, techniques,
standards, codes, specifications and acts to the exclusion of all others, but
rather to be acceptable practices, methods, techniques, standards, codes,
specifications and acts generally followed or used by professional design,
engineering or construction managers, as applicable, in the oil and gas industry
in the United States of America regularly involved in projects similar to the
construction of the Century Plant Project, having due regard for, among other
things, the requirements of Applicable Laws and Applicable Permits.
     “Governmental Authority” means any federal, state, county, city, municipal,
regional or local authorities, departments, bodies, boards, bureaus,
instrumentalities, commissions, branches, agencies, courts, tribunals, judicial
authorities, legislative bodies, administrative bodies, regulatory bodies,
autonomous or quasi-autonomous entities or taxing authorities or any political
subdivision of any thereof and any Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any of the
foregoing entities, having jurisdiction over the Persons or matters in question.
     “Grey Ranch CO2 Pipeline” means the pipeline originating at the Grey Ranch
Plant located in Pecos County, Texas and ending at the Mitchell Interconnect
located in Pecos County, Texas, which shall be sized to accommodate all of the
CO2 output of the both the Grey Ranch Plant (as defined in the Gas Treating and
CO2 Delivery Agreement) and the Pikes Peak Plant (as defined in the Gas Treating
and CO2 Delivery Agreement) (both operating at full capacity) as well as 40
MMSCFD of CO2 from the Terrell Plant (as defined in the Gas Treating and CO2
Delivery Agreement), and all facilities and ancillary equipment relating to such
pipeline (as further described in Exhibit B (as Exhibit B may be amended
pursuant to Section 2.2)) to be fully designed, engineered, procured, permitted,
fabricated and constructed by or on behalf of the Construction Manager as
provided in this Agreement.
     “Indemnifying Person” has the meaning set forth in Section 12.3(a).

4



--------------------------------------------------------------------------------



 



     “Indemnified Person” has the meaning set forth in Section 12.3(a).
     “Indemnification Claim Notice” has the meaning set forth in
Section 12.3(b).
     “Intellectual Property” means the following statutory and common law
rights, if applicable: (a) all trademarks, service marks, trade names, domain
names, registrations and applications for registrations for the foregoing
(“Trademarks”), (b) patents, pending patent applications, and patents
subsequently issuing from patent applications, (c) copyrights and registrations
and applications for registrations thereof, (d) trade secrets and confidential
information, and (e) all other similar intellectual property rights of any kind.
     “Labor Difficulties” shall mean strikes and other forms of organized
actions by labor or other personnel to stop or significantly reduce or slow down
work or production or to withdraw or withhold labor or services.
     “Late Payment Rate” means, as of any date, the lesser of: (a) the prime
rate of interest as published in The Wall Street Journal plus 2%, or (b) the
maximum interest rate permitted by Applicable Law.
     “Lien” means any mortgage, charge, lien, claim, security interest or other
encumbrance arising out of or in connection with the Construction Manager’s or
any of its Subcontractors’ performance of the Services.
     “McCamey CO2 Pipeline” means the 24-inch diameter pipeline originating at
the Gas Treating Plant and ending at the McCamey Pump Station located in
McCamey, Texas and all facilities and ancillary equipment relating to such
pipeline (as further described in Exhibit B (as Exhibit B may be amended
pursuant to Section 2.2)) to be fully designed, engineered, procured, permitted,
fabricated and constructed by or on behalf of the Construction Manager as
provided in this Agreement.
     “MMSCFD” means 1,000,000 Standard Cubic Feet per day.
     “Ortloff” means Ortloff Engineers, Ltd., a Texas limited partnership.
     “Ortloff Agreements” means, collectively, the Process/Recovery License
Technology Agreement, dated May 14, 2008, between SandRidge Energy, Inc. and
Ortloff (as amended May 19, 2008), and the Process/Recovery License Technology
Agreement to be entered into by Construction Manager (or its Affiliate) pursuant
to Section 2.12(b) with respect to Train 2.
     “Ortloff Performance Tests” means the performance test referred to in
Section 4 of each Ortloff Agreement.
     “Overall Planned Progress Curve” has the meaning set forth in
Section 8.2(a).
     “Owner” has the meaning set forth in the introductory paragraph.
     “Owner Related Parties” has the meaning set forth in Section 12.1(a).

5



--------------------------------------------------------------------------------



 



     “Party” or “Parties” has the meaning set forth in the introductory
paragraph.
     “Performance Guarantees” means, collectively, the “Performance
Guarantee(s)” set forth in Section 1.0 of Attachment II of each UOP Guarantee
Agreement and the “Process Performance Guarantees” set forth in Section 4 of
each Ortloff Agreement.
     “Performance LDs” has the meaning set forth in Section 6.2.
     “Performance Tests” means, collectively, (a) the Ortloff Performance Tests
and (b) the UOP Performance Tests.
     “Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, joint venture, business trust,
Governmental Authority or other legal entity.
     “Pipeline Easements” means, with respect to any Pipeline, the easements or
rights-of-way associated with such Pipeline.
     “Pipelines” means the Grey Ranch CO2 Pipeline and the McCamey CO2 Pipeline.
     “Progress Payment” has the meaning set forth in Section 8.2(e).
     “Project Confidential Information” has the meaning set forth in
Section 14.3.
     “PSSR Standard” means the Owner’s operational risk management standards
attached as Exhibit D.
     “Seconded Manager” shall have the meaning set forth in Section 4.6(a).
     “Selexol Unit” means the portion of Train 1 required to be completed to
enable Train 1 to operate the process for removing impurities (such as carbon
dioxide or hydrogen sulfide) from feed gas using a solvent comprising a dimethyl
ether of polyethylene glycol in an “off design” mode.
     “Services” has the meaning set forth in Section 2.1.
     “Shared Equipment” means any Equipment that does not form a part of a Unit,
Train or Pipeline and is used in connection with the operation of one or more
Units, Trains or Pipelines.
     “Site” has the meaning set forth in Section 2.19(a).
     “Sole Expert” has the meaning set forth in Section 14.5(b)(iii).
     “Spares” has the meaning set forth in Section 2.10(c).
     “Subcontract” has the meaning set forth in Section 2.5.
     “Subcontractor” has the meaning set forth in Section 2.5.

6



--------------------------------------------------------------------------------



 



     “Substantial Completion” has the meaning set forth in Section 5.1(j).
     “Substantial Completion Certificate” has the meaning set forth in
Section 5.1(n).
     “Target Milestones” means the “Target Milestones” set forth in Exhibit C.
     “Taxes” mean any and all taxes, levies or other like assessments, including
but not limited to income tax, franchise tax , profits tax, windfall profits
tax, surtax, gross receipts tax, capital gains tax, remittance tax, withholding
tax, sales tax, use tax, value added tax, goods and services tax, presumptive
tax, net worth tax, special contribution, production tax, pipeline
transportation tax, severance tax, excise tax, ad valorem tax, property tax
(real, personal or intangible), inventory tax, transfer tax, premium tax,
environmental tax (including taxes under Section 59A of the Internal Revenue
Code), customs duty, stamp tax or duty, capital stock tax, franchise tax, margin
tax, occupation tax, payroll tax, employment tax, social security tax,
unemployment tax, disability tax, alternative or add-on minimum tax, estimated
tax, and any similar tax or assessment imposed by any Governmental Authority or
other taxing authority, together with any interest, fine or penalty, or addition
thereto, whether disputed or not.
     “Termination Costs” has the meaning set forth in Section 10.4(c)(i).
     “Third Person Claim” has the meaning set forth in Section 12.3(b).
     “Trademarks” has the meaning set forth in the definition of “Intellectual
Property”.
     “Train 1” has the meaning set forth in Exhibit A (as Exhibit A may be
amended pursuant to Section 2.2).
     “Train 2” has the meaning set forth in Exhibit A (as Exhibit A may be
amended pursuant to Section 2.2).
     “Trains” means Train 1 and Train 2.
     “Unit” means either the Selexol Unit or the CO2 Fractionation Unit, as
applicable, and “Units” means, collectively, the Selexol Unit and the CO2
Fractionation Unit.
     “UOP” means UOP LLC, a Delaware limited liability company.
     “UOP Guarantee Agreements” means, collectively, the Guarantee Agreement,
dated April 24, 2008, between UOP and SandRidge Energy, Inc., and the Guarantee
Agreement to be entered into by Construction Manager (or its Affiliate) pursuant
to Section 2.12(b) with respect to Train 2.
     “UOP Performance Tests” means the “Product Test” as such term is defined in
each UOP Guarantee Agreement.
     1.2 General Interpretative Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

7



--------------------------------------------------------------------------------



 



     (a) The use of the singular form includes the plural, and the use of the
plural form includes the singular.
     (b) The use of any gender herein shall be deemed to include the other
gender.
     (c) The captions and headings used in this Agreement are inserted for
convenience only and do not constitute part of this Agreement and are in no way
intended to describe, interpret, define or limit the scope or content of this
Agreement or any provision of this Agreement.
     (d) The term “include” or “including” and similar phrases shall mean
including without limitation.
     (e) References to “Articles” and “Sections” refer to Articles and Sections
of this Agreement.
     (f) Each reference to an “Article” of this Agreement shall include all
Sections of such Article. Similarly, each reference to a “Section” shall include
all subsections of such Section.
     (g) There terms “hereof”, “herein”, “hereto” and similar words refer to
this entire Agreement and not any particular Article, Section, Exhibit or any
other subdivision of this Agreement.
     (h) References to “this Agreement” (including any Exhibit hereto) or any
other agreement or documents shall be construed as a reference to such agreement
or document as the same may be amended, modified, supplemented or restated and
shall include a reference to any agreement or document which amends, modifies,
supplements or restates, or is entered into, made or given pursuant to or in
accordance with its terms.
     (i) Reference to any Person shall be construed as a reference to such
Person’s successors and permitted assigns.
ARTICLE II
SERVICES; CONSTRUCTION MANAGER’S OBLIGATIONS; COORDINATED ACTIVITIES
     2.1 Services. The Construction Manager shall perform or cause to be
performed, and shall manage the coordination of, all work and services required
for the design, engineering, procurement, construction, commissioning, startup
and testing of the Century Plant Project (collectively, the “Services”).
     2.2 Design Plans; Intellectual Property.
     (a) Exhibit A and Exhibit B attached hereto set forth the current design
plans for the Century Plant Project, which plans are still under development and
formulation by the Construction Manager. Commencing on the Effective Date, the
Construction Manager shall, in consultation with Owner in accordance with this
Section 2.2(a), revise and update Exhibit A and Exhibit B to set forth the final
design plans for the Century Plant Project, including the final

8



--------------------------------------------------------------------------------



 



technical specifications and construction drawings for the Century Plant
Project; provided that the design specifications set forth in Appendix 1 of
Exhibit A may not be revised or updated without the Owner’s written consent.
During the period of time commencing on the Effective Date and ending on the
date the Construction Manager notifies the Owner in writing that the
Construction Manager and Owner have completed the hazardous operations review
with respect to the design of the Century Plant Project (the “Design Plan Review
Period”), the Owner shall have the right to consult with the Construction
Manager in preparing the design plans for the Century Plant Project and to
provide comments to, and suggestions in respect of, such design plans. During
the Design Plan Review Period, the Parties shall determine whether the Gas
Treating Plant will be air cooled or water cooled in accordance with
Section 2.19(b). If the Construction Manager believes any comments or
suggestions made by the Owner in respect of Exhibit A or Exhibit B during the
Design Plan Review Period are likely to increase the Construction Manager’s cost
of performing the Services and/or delay the achievement of any Target Milestone
or Critical Path Milestone, then the Parties shall mutually agree how such
increased costs shall be allocated between the Parties and/or the number of days
to extend any Target Milestone or Critical Path Milestone; provided that the
Construction Manager shall bear any increased costs caused by, and no Target
Milestone or Critical Path Milestone shall be extended for, comments or
suggestions related to changes that are necessary for the Construction Manager
to comply with its obligations under Section 2.3. Any dispute arising during the
Design Plan Review Period, including regarding (i) the completion of the
hazardous operations review, (ii) the determination of whether the Gas Treating
Plant will be air cooled or water cooled, and (iii) the allocation of increased
costs or the extension of any Target Milestone or Critical Path Milestone, shall
be resolved pursuant to Section 14.5(b). The drafts of Exhibit A and Exhibit B
agreed upon by the Parties following the end of the Design Plan Review Period
shall be the design plans for the Century Plant Project (the “Design Plans”).
     (b) After the Design Plan Review Period, the Owner shall have the right to
consult with the Construction Manager regarding the Services, and the Owner may
request changes to the Design Plans at any time, subject to the Construction
Manager obtaining schedule relief and price relief to the extent required in
accordance with Section 3.2 or Article IX, as applicable. After the Design Plan
Review Period, the Construction Manager may revise the Design Plans at any time,
and from time to time, upon notice to the Owner; provided that (i) the
Construction Manager may not revise the design specifications set forth in
Appendix 1 of Exhibit A without the Owner’s written consent, (ii) the
Construction Manager may not revise any part of the Design Plans that were
implemented based on comments or suggestions provided to the Construction
Manager during the Design Plan Review Period or pursuant to any Change Order
issued by the Owner, except to the extent the Construction Manager determines
that any such revisions are necessary for it to comply with its obligations
under Section 2.3 and the Owner reasonably agrees with such determination, and
(iii) the Construction Manager shall not be entitled to any schedule relief or
price relief with respect to any such revisions expect in accordance with
Section 9.1(e). Notwithstanding anything to the contrary in this Agreement, no
changes may be made to the Design Plans after the Design Plan Review Period
without ensuring compliance with the “Management of Change Procedures” set forth
in OSHA 1910.119.
     (c) All Intellectual Property (other than Trademarks) created, developed or
invented by the Construction Manager in the course of performing the Services
that relates to any Unit, Train, Pipeline or Shared Equipment shall be assigned
to the Owner in connection with the

9



--------------------------------------------------------------------------------



 



transfer of care, custody and control of the applicable Unit, Train, Pipeline or
Shared Equipment to the Owner pursuant to Section 5.2. The Construction Manager
shall sublicense to the Owner the right to use any Intellectual Property
licensed by the Construction Manager for use in the operation of any Unit,
Train, Pipeline or Shared Equipment in connection with the transfer of care,
custody and control of the applicable Unit, Train, Pipeline or Shared Equipment
to the Owner pursuant to Section 5.2 if and to the extent the Construction
Manager has the right to sublicense such Intellectual Property. To the extent
the Construction Manager does not have a right to sublicense such Intellectual
Property, it shall use commercially reasonable efforts to (i) obtain the right
to sublicense, and to sublicense, such Intellectual Property to the Owner or
(ii) obtain rights for the Owner to use such Intellectual Property for the
Century Plant Project; provided that the cost of acquiring such rights shall be
shared equally by the Owner and the Construction Manager.
     2.3 Standards of Performance. The Construction Manager agrees to perform
the Services in conformity with Good Industry Practice and in compliance with
all Applicable Laws and Applicable Permits and the specifications for the
Century Plant Project set forth in Exhibit E, which specifications may be
revised by the Parties at any time, and from time to time, upon mutual
agreement.
     2.4 Control of Work.
     (a) The Construction Manager will be solely responsible for and have
control over the means, methods, techniques, scheduling, sequences and
procedures for the performance of the Services.
     (b) The Construction Manager shall at all times be and act as an
independent contractor of Owner. This Agreement shall not be deemed to create
any agency, employment, partnership, joint venture or fiduciary relationship
between the Construction Manager and the Owner, and neither Party shall
represent to any Person that such Party is an agent, employee, partner or joint
venturer of the other Party.
     (c) Except for the Seconded Manager, Persons utilized by the Construction
Manager in the conduct of the Services shall be employees or independent
Subcontractors of the Construction Manager. Persons utilized by the Owner in the
performance of its obligations or the exercise of its rights under this
Agreement (including the Persons imbedded by the Owner pursuant to Section 4.6)
shall be employees or independent subcontractors of the Owner. Except for the
Construction Manager’s rights to direct, supervise and control the Seconded
Manager and as set forth in Section 2.10(a), neither Party shall have the right
to direct, supervise or control the employees or subcontractors of the other
Party in connection with the performance of its obligations or the exercise of
its rights under this Agreement.
     (d) Neither Party (nor any of its subcontractors or representatives) shall
have any authority to act on behalf of or in the name of the other Party, to
enter into any agreement on behalf of or otherwise bind, commit, or obligate the
other Party, or to expend funds on behalf of the other Party.

10



--------------------------------------------------------------------------------



 



     (e) Nothing in this Section 2.4 shall impair either Party’s rights or
obligations under this Agreement.
     2.5 Subcontracts.
     (a) The Construction Manager may enter into subcontracts (each a
“Subcontract”) with any Person (each, a “Subcontractor”) in order to provide the
Services; provided, that:
     (i) the Construction Manager will use commercially reasonable efforts to
obtain from all Subcontractors (other than with respect to the Subcontracts set
forth in Exhibit F) terms and conditions (including representations, warranties,
guarantees and indemnities) that are customary for projects similar to the
Century Plant Project and consistent with Good Industry Practice;
     (ii) the Construction Manager shall ensure that all Subcontracts (including
all warranties, guarantees and indemnities in each Subcontract) are either
assignable by the Construction Manager to the Owner without the consent of the
Subcontractor or, if consent of a Subcontractor is required, that such consent
has been or will be obtained prior to the date such assignment is required
pursuant to this Agreement; and
     (iii) the Construction Manager will use commercially reasonable efforts to
require each Subcontractor (other than with respect to the Subcontracts set
forth in Exhibit F) to (A) obtain, maintain and keep in force, during the time
such Subcontractor is engaged in performing services under the applicable
Subcontract, adequate insurance coverage consistent with the Construction
Manager’s insurance requirements set forth in Exhibit H and (B) include in each
such insurance policy (except worker’s compensation policies) a waiver of
subrogation in favor of Owner, and the Construction Manager shall, upon Owner’s
request, furnish Owner with evidence of such insurance.
     (b) The Construction Manager’s use of Subcontractors in order to perform
the Services shall not relieve the Construction Manager from liability for the
failure to perform the Services in accordance with the terms of this Agreement.
The Construction Manager shall exercise good faith efforts to enforce the terms
of all Subcontracts.
     2.6 Permits. The Construction Manager will secure and maintain or cause its
Subcontractors to secure and maintain (at all times prior to the transfer of
care, custody and control of the applicable Unit, Train, Pipeline or Shared
Equipment to the Owner pursuant to Section 5.2) all Applicable Permits required
for the performance of the Services and the construction of the Century Plant
Project. The Construction Manager shall cooperate with the Owner in causing the
transfer and assignment of all Applicable Permits required for operation of the
Century Plant Project to the Owner contemporaneous with Substantial Completion
of the applicable Unit, Train, Pipeline or Shared Equipment. With respect to any
Applicable Permit that covers more than one Unit, Train, Pipeline or Shared
Equipment:
     (a) If the Applicable Permit relates primarily to construction matters as
opposed to operational matters, such Applicable Permit shall continue to be held
in the name of the Construction Manager until Substantial Completion of the
final Unit, Train or Pipeline covered by such Applicable Permit, and the
Construction Manager and the Owner shall (i) use

11



--------------------------------------------------------------------------------



 



commercially reasonable efforts to have the Owner’s name added to such
Applicable Permit as soon as reasonably practicable following the Substantial
Completion of the first Unit, Train, Pipeline or Shared Equipment covered by
such Applicable Permit and (ii) enter into such agreements as may be necessary
to allow the Owner to operate the covered Unit, Train, Pipeline or Shared
Equipment conveyed to the Owner. The Construction Manager shall cooperate with
the Owner in causing the transfer and assignment of the Applicable Permit to the
Owner contemporaneous with Substantial Completion of the last Unit, Train,
Pipeline or Shared Equipment covered by such Applicable Permit.
     (b) If the Applicable Permit does not relate primarily to construction
matters as opposed to operational matters, the Construction Manager shall
cooperate with the Owner in causing the transfer and assignment of such
Applicable Permit to the Owner following the Substantial Completion of the first
Unit, Train, Pipeline or Shared Equipment covered by such Applicable Permit, and
the Construction Manager and the Owner shall (i) use commercially reasonable
efforts to have the Construction Manager’s name remain as an additional party to
such Applicable Permit until Substantial Completion of the last Unit, Train,
Pipeline or Shared Equipment covered by such Applicable Permit and (ii) enter
into such agreements as may be necessary to allow the Construction Manager to
provide the Services relating to any covered Unit, Train, Pipeline or Shared
Equipment not yet conveyed to the Owner.
     2.7 Progress Reporting. By the fifteenth (15th) day of each calendar month,
the Construction Manager will provide to the Owner a monthly written report
regarding the status of the Services and the construction of the Century Plant
Project in the form attached as Exhibit G or in such other form reasonably
acceptable to the Owner.
     2.8 Title and Risk of Loss.
     (a) Trains, Units, Pipelines, Materials, Supplies, Equipment, Machinery,
Spare Parts, and Records. The Construction Manager will cause title to each
Train, Unit and Pipeline and all materials, supplies, Equipment, machinery, and
spare parts used in connection with the Services and which become, or are
intended to become a part of, such Train, Unit or Pipeline and all records in
its possession, after using commercially reasonable efforts to obtain all
records that it is entitled to receive (including design, construction,
inspection, test, and commercial records and all other project files and
records), related to such Train, Unit, or Pipeline to vest in the Owner upon the
earlier of (i) the date care, custody and control of the applicable Train, Unit
or Pipeline transfers to the Owner pursuant to Section 5.2, or (ii) the date
this Agreement is terminated in accordance with its terms (except for any
termination pursuant to Section 10.2 as a result of which the Construction
Manager elects to pursue the remedy set forth in Section 10.4(c)(ii)).
     (b) Shared Equipment. The Construction Manager will cause title to all
Shared Equipment and all materials, supplies and spare parts used in connection
with the Services and which become, or are intended to become a part of, such
Shared Equipment and all records in its possession, after using commercially
reasonable efforts to obtain all records that it is entitled to receive
(including design, construction, inspection, test, and commercial records and
all other project files and records), related to such Shared Equipment to vest
in the Owner upon the earlier of (i) the date care, custody and control of Train
2 transfers to the Owner pursuant to Section 5.2,

12



--------------------------------------------------------------------------------



 



or (ii) the date this Agreement is terminated in accordance with its terms
(except for any termination pursuant to Section 10.2 as a result of which the
Construction Manager elects to pursue the remedy set forth in
Section 10.4(c)(ii)).
     (c) Pipeline Easements. The Construction Manager will cause all of its
right, title and interest in each Pipeline Easement to vest in the Owner upon
the earlier of (i) the date care, custody and control of the applicable Pipeline
transfers to the Owner pursuant to Section 5.2, or (ii) the date this Agreement
is terminated in accordance with its terms (except for any termination pursuant
to Section 10.2 as a result of which the Construction Manager elects to pursue
the remedy set forth in Section 10.4(c)(ii)).
     (d) Other Easements and Rights of Way. The Construction Manager will cause
all of its right, title and interest in all easements and rights-of-way obtained
by the Construction Manager pursuant to Section 2.17 (other than the Pipeline
Easements) to vest in the Owner upon the earlier of (i) the date care, custody
and control of Train 2 transfers to the Owner pursuant to Section 5.2, or
(ii) the date this Agreement is terminated in accordance with its terms (except
for any termination pursuant to Section 10.2 as a result of which the
Construction Manager elects to pursue the remedy set forth in
Section 10.4(c)(ii)).
     (e) Risk of Loss. Subject to the terms of this Agreement, the Construction
Manager will be responsible for the care, custody, control, operation and
maintenance of each Unit, Train, Pipeline, Shared Equipment and any easement or
right-of-way obtained by the Construction Manager pursuant to Section 2.17 and
bear the risk of loss, destruction or damage thereof arising from any cause
whatsoever until the care, custody and control of such Unit, Train, Pipeline,
Shared Equipment or easement or right-of-way obtained by the Construction
Manager pursuant to Section 2.17 is transferred to the Owner pursuant to
Section 5.2 or Section 10.5. Following such transfer, the Owner will be
responsible for the care, custody, control, operation and maintenance of such
Unit, Train, Pipeline, Shared Equipment or easement or right-of-way obtained by
the Construction Manager pursuant to Section 2.17, as applicable, and bear the
risk of loss, destruction or damage thereof arising from any cause whatsoever.
     2.9 Insurance.
     (a) The Construction Manager will at its sole cost and expense, obtain,
maintain and keep in full force and effect during the term of this Agreement
insurance in accordance with, and meeting the requirements set forth in
Exhibit H.
     (b) There will be no recourse against any additional insured for the
payment of premiums or commissions (if such policies provide for the payment
thereof) or additional premiums or assessments , it being understood that such
are obligations of the named insured providing such insurance pursuant to this
Agreement.
     (c) The Construction Manager will provide Owner with any information and/or
assistance reasonably requested by the Owner in connection with the Owner’s
obtaining, maintaining or keeping in full force and effect the insurance
coverage required pursuant to Exhibit I.

13



--------------------------------------------------------------------------------



 



     (d) If the Construction Manager fails to obtain and maintain any insurance
required to be obtained and maintained by the Construction Manager under
Exhibit H, then the Owner may, but will not be obligated to, purchase all or any
part of such insurance on behalf of the Construction Manager and in addition to
any and all other available remedies, will be entitled to be reimbursed by the
Construction Manager promptly upon demand or deduct the amount of such premiums
from any amounts payable to the Construction Manager pursuant to Article VIII.
     2.10 Commissioning, Startup, Testing, and Operating Manuals.
     (a) The Construction Manager shall be responsible for, and will direct and
supervise, the commissioning, startup and testing of each Unit, Train and
Pipeline.
     (b) During the bidding and acquisition process for any Equipment,
Construction Manager shall undertake reasonable efforts to obtain lists of spare
parts for such Equipment and price quotes for such spare parts from the vendors
of such Equipment.
     (c) In consultation with the Owner, the Construction Manager shall acquire,
on behalf of the Owner, all necessary chemicals, filters and spare parts
(collectively the “Spares”) necessary to commission, startup, test and operate
the Selexol Unit, each Train and Shared Equipment. The Construction Manager may
invoice the Owner for any such Spares no earlier than forty five (45) days prior
to the date that payment is due to the applicable supplier or vendor. The
Construction Manager shall reimburse the Owner for the cost of any Spares that
are used to commission, startup, or test the Selexol Unit or any Train within
thirty (30) days after the end of the month in which such Spares are used.
     (d) Not later than six (6) months prior to the projected date of
Substantial Completion of each of the Selexol Unit, Train 1, Train 2 and the
Pipelines, or with respect to Shared Equipment, the date of Substantial
Completion of Train 2, the Construction Manager will provide the Owner with
access to all information and materials reasonably required by the Owner for the
preparation of the written operating procedures and training manuals for such
Selexol Unit, Train 1, Train 2 or Pipeline or Shared Equipment.
     (e) On or before the date of startup of the Selexol Unit or any Train,
Pipeline or Shared Equipment, the Owner shall have the right to access all
Shared Equipment necessary to operate such Selexol Unit, Train, Pipeline or
other Shared Equipment.
     2.11 Owner Personnel.
     (a) Upon request by the Owner, the Construction Manager shall provide
suitable office space and facilities for the representatives imbedded by the
Owner pursuant to Section 4.6(a). In addition, the Construction Manager shall
provide suitable office space and facilities for (i) the personnel provided by
the Owner pursuant to Section 4.6(b) no later than the date on which such
personnel are to arrive at the Site, and (ii) the Owner personnel described in
Section 4.7 no later than the date that is three (3) months before the expected
date of the commencement of operations of the Selexol Unit.
     (b) The Construction Manager shall provide at least four (4) months written
notice to the Owner of the expected date of the commencement of operations on
the Selexol Unit.

14



--------------------------------------------------------------------------------



 



     2.12 UOP Guaranty; UOP Agreements and Ortloff Agreements.
     (a) The Construction Manager shall use commercially reasonable efforts to
amend the guarantee agreement, dated April 24, 2008, between UOP and SandRidge
Energy, Inc. (or enter into an additional agreement with UOP) to provide that
the guarantees provided by UOP with respect to the Selexol Unit survive for at
least one (1) year after the date of startup of Train 1.
     (b) As soon as reasonably practicable after the Effective Date, the
Construction Manager (or its Affiliate) shall enter into (i) a guarantee
agreement with UOP relating to Train 2 on substantially the same terms as set
forth in the guarantee agreement, dated April 24, 2008, between UOP and
SandRidge Energy, Inc., and (ii) a process/recovery license technology agreement
with Ortloff relating to Train 2 on substantially the same terms as set forth in
the Process/Recovery License Technology Agreement, dated May 14, 2008, between
Ortloff and SandRidge Energy, Inc (as amended).
     2.13 Intellectual Property Due Diligence. Within thirty (30) days of the
Effective Date, the Construction Manager, on behalf of the Construction Manager
and the Owner, shall undertake to commission a patent search to cost no more
than ten thousand Dollars ($10,000) with respect to the overall process of the
Century Plant Project and any other process or method used in Century Plant
Project that is identified in writing as potentially new by the Construction
Manager or the Owner within ten (10) days after the Effective Date. The
foregoing patent search shall be conducted by a mutually agreeable patent search
firm, such firm to be agreed upon within twenty (20) days of the Effective Date.
The results of the patent search shall be communicated confidentially to the
Construction Manager and the Owner, and then submitted for review by independent
counsel mutually acceptable to both the Construction Manager and the Owner, who
shall report in a privileged communication to the Construction Manager and the
Owner regarding the results of the report. Such report by independent counsel
shall be pursuant to a common interest privilege and the Construction Manager
and the Owner shall enter into a common interest agreement memorializing the
foregoing. The Construction Manager and the Owner shall share equally in all
costs and attorneys fees of such patent search and the attorneys fees and costs
of the independent counsel. Construction Manager shall manage the foregoing
process and submit invoices to the Owner for the Owner to pay its respective
half of such costs and attorneys fees within thirty days of the receipt of the
invoice. To the extent the joint review by the Construction Manager and the
Owner indicates a commercially unreasonable risk of infringement resulting from
the design or proposed operation of the Century Plant Project, the Owner and the
Construction Manager shall meet and confer to reasonably determine the means to
avoid or minimize such risk and to mutually agree on any subsequent actions,
(e.g., obtain a license, modify the process), if any. The costs of such
subsequent actions and any such subsequent actions shall be on an equally shared
basis and shall require the mutual agreement of the Construction Manager and the
Owner.
     2.14 Site Security. During the period of time commencing on the date the
Owner grants the Construction Manager access to the Site pursuant to Section 4.8
and ending on the date of Substantial Completion of Train 2, the Construction
Manager will be responsible for the security of the Site and will implement and
maintain necessary security procedures consistent with Good Industry Practice.

15



--------------------------------------------------------------------------------



 



     2.15 Electricity.
     (a) The Construction Manager shall be responsible for constructing the
infrastructure described in Exhibit A necessary for providing electricity to the
Century Plant Project.
     (b) The Construction Manager shall be responsible for the cost of all
electricity required for the construction and commissioning of the Century Plant
Project; provided that if the Parties mutually agree to construct additional
infrastructure to obtain electricity for the Century Plant Project pursuant to
Section 2.19(c) and such decision increases the cost of the electricity
necessary for the construction and commissioning of the Century Plant Project,
then the Owner shall pay for forty-three percent (43%) of the amount of such
cost increase and the Construction Manager shall pay for fifty-seven percent
(57%) of the amount of such cost increase.
     2.16 Water. The Construction Manager shall provide all quantities of water
required for the construction and commissioning of the Century Plant Project and
in connection with the performance of the Services (including drilling and
completing any wells on the Site necessary to provide such quantities of water
and construction of any interconnecting piping).
     2.17 Easements. The Construction Manager shall be responsible for obtaining
all easements and rights-of-way (including the Pipeline Easements) necessary for
the construction of the Century Plant Project or the performance of the
Services.
     2.18 Taxes.
     (a) The Construction Manager shall be solely responsible for the
ascertainment of, timely filing for, and prompt payment of, any and all Taxes,
including sales/use taxes on all materials, equipment, rentals, and services
purchased, used or consumed in connection with the construction of the Gas
Treating Plant and the Pipelines, the Services, or this Agreement in general but
excluding any ad valorem or similar Taxes associated with the acquisition and/or
ownership of the Site, which shall e the responsibility of the Owner. The
Construction Manager acknowledges that no additional compensation shall be paid
by Owner in respect of Taxes that the Construction Manager is obligated to pay.
The Owner and the Construction Manager agree to cooperate to minimize the Taxes
applicable to this Agreement, including the provision of exemption certificates
where applicable.
     (b) Should any applicable law or legal notice of whatever federal, state,
local, or other jurisdiction require withholding of Taxes from payments to the
Construction Manager, the Owner shall comply with such requirement to withhold
and shall remit such withholdings to the proper tax authorities, unless the
Construction Manager demonstrates, to the satisfaction of the Owner, exemption
from such withholding. The Owner shall deduct such amounts withheld from the
payments due to the Construction Manager. The Construction Manager shall
complete, sign and return to the Owner any forms regarding withholding or other
taxpayer information which the Owner reasonably requests from and/or supplies to
the Construction Manager.
     (c) The Construction Manager shall fully release, defend and indemnify the
Owner and its Affiliates from and against, and hold each of them harmless from,
all claims and losses

16



--------------------------------------------------------------------------------



 



resulting from, arising out of or relating to any and all Taxes for which the
Construction Manager is obligated.
     2.19 Coordinated Activities.
     (a) Site. The Construction Manager and the Owner will work together to
identify one or more parcels of land on which the Gas Treating Plant will be
located, and any and all other parcels of land necessary to provide sufficient
water, including process water, (as determined by the Parties) for the Century
Plant Project (collectively, the “Site”). The Owner, at its option, shall either
purchase or lease the Site and shall pay the purchase price or lease payment and
all other costs associated with such purchase or lease.
     (b) Water. During the Design Plan Review Period, the Construction Manager
shall drill test wells on the Site (or proposed Site) to determine whether there
are sufficient amounts of water on the Site (or proposed Site) to permit the
construction, commissioning, startup, testing and operation of the Century Plant
Project. The results of such drilling will be evaluated and used by the Parties
during the Design Plan Review Period to determine whether the Gas Treating Plant
will be air cooled or water cooled.
     (c) Electricity. The Construction Manager and the Owner will work together
to identify sufficient sources of electricity necessary to permit the
construction, commissioning, startup, testing, and operation of the Century
Plant Project (and each unit, Train, and Pipeline thereof) in compliance with
the specifications set forth in Exhibit A. The Parties may mutually agree to
construct infrastructure to obtain electricity for the Century Plant Project in
addition to the infrastructure described in Section 2.15(a). The Owner shall pay
forty-three percent (43%) of the cost associated with such additional
infrastructure and the Construction Manager shall pay for fifty-seven percent
(57%) the cost associated with such additional infrastructure.
     (d) Tax Abatement. The Parties shall cooperate with each other to obtain
all tax abatements and other tax relief that may be obtained for the Site. The
Owner shall reimburse the Construction Manager for up to two hundred thousand
dollars ($200,000) of the Construction Manager’s reasonably documented, actual
expenditures incurred in efforts to obtain such tax abatements and other tax
relief.
ARTICLE III
CRITICAL PATH MILESTONES
     3.1 Critical Path Milestones. The Construction Manager will perform the
Services in accordance with the Target Milestones and the Critical Path
Milestones set forth in Exhibit C. The Parties may amend the Target Milestones
and/or the Critical Path Milestones at any time, and from time to time, upon
mutual agreement.
     3.2 Milestone Delays.
     (a) If at any time during the performance of the Services the Construction
Manager expects to be delayed or is delayed by more than thirty (30) days in
completing any Target Milestone, then the Construction Manager shall promptly
notify the Owner of such anticipated or actual delay (the “Delay Notice”);
provided, that if the Construction Manage is delayed by more

17



--------------------------------------------------------------------------------



 



than thirty (30) days in completing any Target Milestone and fails to deliver a
Delay Notice to the Owner, then the Owner may issue a Delay Notice to the
Construction Manager. If such delay is caused by (i) an event of Force Majeure,
(ii) a Change of Law, (iii) a Change Order, (iv) the failure of the Owner to
grant the Construction Manager access to the Site on or before August 20, 2008
or (v) the Owner’s failure to perform any of its obligations under this
Agreement (each, an “Excused Delay”), then, in each case the date of such Target
Milestone and the applicable Critical Path Milestone and any future Target
Milestone and Critical Path Milestone shall be extended by the number of days
equal to the number of days by which the Construction Manager is delayed in
achieving such Target Milestone as a result of such Excused Delay, as determined
in good faith by the Parties and the Parties shall promptly cause Exhibit C to
be revised to reflect the extended Target Milestone(s) and/or Critical Path
Milestone(s); provided, that upon the request of either Party, the Parties shall
meet to discuss whether a delay is an Excused Delay or the reasons for or any
other aspect of an Excused Delay; provided further, that any dispute between the
Parties regarding the number of days to extend such Target Milestone and
Critical Path Milestone and any future Target Milestone and Critical Path
Milestone shall be resolved in accordance with Section 14.5(b). If such delay is
not caused by an Excused Delay, then within five (5) Business Days following the
date of the Delay Notice, the Parties shall meet and discuss in good faith the
reasons for such delay. During the period of time from the date of the Delay
Notice until the earlier of the date the applicable Target Milestone is achieved
and the Critical Path Milestone applicable to such Target Milestone, the
Construction Manager shall provide written reports to Owner, and, at the Owner’s
request, shall conduct scheduling meetings with the Owner, each as frequently as
the Owner may reasonably require, but in no event more frequently than once per
week, for the purpose of discussing the status the applicable Target Milestone.
Notwithstanding anything to the contrary in this Agreement, the failure of the
Construction Manager to achieve any Target Milestone shall not constitute a
breach by the Construction Manager under this Agreement.
     (b) If the Construction Manager has not achieved a Target Milestone on or
before the Critical Path Milestone for such Target Milestone (except to the
extent such failure to achieve a Target Milestone is caused by an Excused
Delay), then the Construction Manager shall promptly notify the Owner of such
delay in achieving the Critical Path Milestone; provided that if the
Construction Manager fails to so notify the Owner, the Owner may notify the
Construction Manager of such failure. Within five (5) Business Days following
the date of any such notice, the Parties shall meet and discuss in good faith
(such meeting, a “Critical Path Delay Meeting”) the reasons for such delay and
attempt in good faith to agree on an extension of such Critical Path Milestone
and any future Critical Path Milestone.
     (c) If, following any Critical Path Delay Meeting, the Parties agree to
extend the date of any Critical Path Milestone and/or any Target Milestone, then
the Parties shall promptly cause Exhibit C to be revised to reflect such
agreement.
     (d) If, following any Critical Path Delay Meeting, the Parties are unable
to agree on an extension of the applicable Critical Path Milestone, then the
Parties shall consult in good faith to develop and mutually agree to a remedial
action plan, and the Construction Manager shall use commercially reasonable
efforts to implement the agreed remedial action plan. During the course of
implementing any remedial action plan, the Construction Manager shall provide
written reports to Owner, and, at the Owner’s request, shall conduct scheduling
meetings with

18



--------------------------------------------------------------------------------



 



the Owner, each as frequently as the Owner may reasonably require, but in no
event more frequently than once per week, for the purpose of discussing the
status of the planning and effectiveness of the remedial action plan. The
Construction Manager shall also permit the Owner’s representatives imbedded
pursuant to Section 4.6(a) to witness, and to participate in, any such remedial
action plan. If the Construction Manager is unable or refuses to implement any
remedial action plan agreed to by the Parties and such inability or refusal
continues for thirty (30) consecutive days following the Owner notifying the
Construction Manager in writing of such inability or refusal, then the Parties
shall consult in good faith to develop and mutually agree to a revised remedial
action plan, and the Construction Manager shall use commercially reasonable
efforts to implement the agreed revised remedial action plan. If the
Construction Manager is unable or refuses to implement the revised remedial
action plan agreed to by the Parties and such inability or refusal continues for
fifteen (15) consecutive days following the Owner notifying the Construction
Manager in writing of such inability or refusal, then the Owner may either
(i) upon five (5) days prior written notice to the Construction Manager,
intervene, perform and implement the revised remedial action plan at the
Construction Manager’s cost, and upon the Owner’s completion of the revised
remedial action plan, the Construction Manager shall resume its performance of
the Services, or (ii) terminate this Agreement in accordance with
Section 10.1(b). If the Parties are unable to agree on a remedial action plan or
a revised remedial action plan in accordance with this Section 3.2(d), then such
dispute shall be resolved in accordance with Section 14.5(b), and the remedial
action plan or revised remedial action plan, as applicable, selected by the Sole
Expert shall be the remedial action plan or revised remedial action, as
applicable, for purposes of Section 3.2(d).
     (e) Any dispute between the Parties arising in connection with this
Section 3.2 shall be resolved in accordance with Section 14.5(b).
ARTICLE IV
OWNER’S OBLIGATIONS AND RIGHTS
     4.1 Payment. The Owner shall pay to the Construction Manager the Contract
Price, all payments required pursuant to Section 9.2 and Section 9.3(c) and all
other sums, if any, required to be paid by the Owner to the Construction Manager
pursuant to the terms of this Agreement.
     4.2 Review of Progress Reports. The Authorized Representatives will meet
monthly at 11:00 a.m. (Houston, Texas time) within five (5) Business Days of
Construction Manager’s delivery of the written progress report required by
Section 2.7 (or at such other time and date as may be mutually agreed) to
discuss such progress report, any other progress report previously delivered
pursuant to Section 2.7 or any other issues regarding the Century Plan Project.
     4.3 Permits. The Owner shall cooperate with the Construction Manager in
connection with the Construction Manager’s (or any of its Subcontractors’)
efforts to obtain the Applicable Permits required to be obtained by the
Construction Manager pursuant to this Agreement, including granting the
Construction Manager such powers of attorney as may be necessary to enable the
Construction Manager to obtain any Applicable Permit. The Owner shall fulfill
its obligations under Section 2.6, and the Owner shall secure and maintain all
Applicable

19



--------------------------------------------------------------------------------



 



Permits required, subsequent to Substantial Completion, for the ownership or
operation of the Century Plant Project. The Owner shall be fully responsible for
complying with the terms of the Applicable Permits.
     4.4 Insurance.
     (a) The Owner will, at its sole cost and expense, obtain, maintain and keep
in full force and effect during the term of this Agreement insurance in
accordance with, and meeting the requirements set forth in Exhibit I.
     (b) There will be no recourse against any additional insured for the
payment of premiums or commissions (if such policies provide for the payment
thereof) or additional premiums or assessments , it being understood that such
are obligations of the named insured providing such insurance pursuant to this
Agreement.
     (c) The Owner will provide the Construction Manager Owner with any
information and/or assistance reasonably requested by the Construction Manager
in connection with the Construction Manager’s obtaining, maintaining or keeping
in full force and effect the insurance coverage required pursuant to Exhibit H.
     (d) If the Owner fails to obtain and maintain any insurance required to be
obtained and maintained by the Owner under Exhibit I, then the Construction
Manager may, but will not be obligated to, purchase all or any part of such
insurance on behalf of the Owner and in addition to any and all other available
remedies, will be entitled to be reimbursed by the Owner promptly upon demand.
     4.5 Inspection. In addition to the rights granted to the Owner pursuant to
Section 4.6(a), the Owner shall have the right, at its own cost and expense, at
all reasonable times during normal business hours and upon reasonable prior
notice to the Construction Manager, to inspect (i) the construction of the
Century Plant Project, (ii) the Equipment and materials to be used in the
construction of the Century Plant Project, and (iii) all areas where Services
are being performed to the extent the Construction Manager has such right to
inspect; provided, however, that such inspection shall not unreasonably
interfere with Construction Manager’s performance of the Services or any
Subcontractor’s performance of its work or construction of the Century Plant
Project. The Construction Manager’s Authorized Representative shall have the
right to accompany the Owner and any of its representatives on such inspections.
     4.6 Provision of Personnel by Owner.
     (a) The Owner shall, at its sole cost and expense and upon reasonable prior
notice to the Construction Manager, have the right to imbed up to three
(3) representatives (one of which may be a commissioning and startup manager to
be seconded to the Construction Manager (the “Seconded Manager”)) in the
Construction Manager’s project team; provided that no more than two (2) such
representatives may be permanently stationed at the Site. Such representatives
shall be granted reasonable access rights by the Construction Manager to the
Century Plant Project and the Site.

20



--------------------------------------------------------------------------------



 



     (b) The Owner shall, at its sole cost and expense and upon not less than
three (3) months prior written notice from the Construction Manager, provide to
the Construction Manager qualified and experienced operating personnel who will,
at the direction and supervision of the Construction Manager, or its designee,
operate the applicable Unit, Train, Pipeline and/or Shared Equipment during all
commissioning, startup and testing activities.
     4.7 Operations Team. The Owner shall have the right to have its operations
team for the Selexol Unit set up at the Site and conduct all necessary actions
in preparation for the start of operations of the Selexol Unit beginning no
earlier than the date that is three (3) months before the expected date of the
commencement of operations of the Selexol Unit, which expected date of the
commencement of operations of the Selexol Unit will be provided by the
Construction Manager pursuant to Section 2.11(b).
     4.8 Access; Water.
     (a) Upon acquisition of the Site, the Owner shall grant the Construction
Manager and its employees, representatives and Subcontractors access to the Site
necessary for the Construction Manager to perform the Services. In addition, the
Owner will cooperate with the Construction Manager in obtaining access to the
Site prior to acquisition for purposes of drilling test wells.
     (b) The Owner shall allow the Construction Manager to drill all wells
necessary to source from the Site, to the extent available on the Site, all
water necessary for the construction and commissioning of the Century Plant
Project (and each Unit, Train and Pipeline).
     4.9 Spares. The Owner shall pay for all Spares to be acquired by the
Construction Manager pursuant to Section 2.10(c). Such payment shall be made no
later than thirty (30) days after the date of the invoice delivered by the
Construction Manager pursuant to Section 2.10(c).
     4.10 Safety and Security Procedures. The Owner shall, and shall cause all
of its employees, representatives, personnel and subcontractors at the Site, to
observe all site safety rules, regulations and procedures and security
procedures established by the Construction Manager and/or any of its
Subcontractors.
     4.11 Coordinated Activities. The Owner shall comply with its obligations
set forth in Section 2.19.
ARTICLE V
SUBSTANTIAL COMPLETION; TRANSFER OF POSSESSION AND CONTROL
     5.1 Substantial Completion. The Construction Manager shall ensure that each
of the Selexol Unit, Train 1, Train 2 and each of the Pipelines achieves
Substantial Completion. “Substantial Completion” of the Selexol Unit, Train 1,
Train 2 or a Pipeline will be achieved when each of the following conditions, as
applicable, has been met with respect to the Selexol Unit or such Train or
Pipeline:
     (a) the Selexol Unit or such Train or Pipeline is functionally complete and
ready for commissioning and startup and the following activities have been
completed:

21



--------------------------------------------------------------------------------



 



     (i) the inspection, verification, and successful testing according to Good
Industry Practice of the Equipment included in the Selexol Unit or such Train or
Pipeline to ensure that such Equipment has been correctly fabricated,
constructed, installed in accordance with all relevant contract drawing and
design specifications to a non-energized static state, protected, and preserved;
     (ii) all system flushing and leak tests according to Good Industry Practice
to ensure that the Selexol Unit or such Train or Pipeline is sufficiently leak
free to enable its commissioning;
     (iii) all punchlist items, except for those mutually agreed upon in writing
by the parties to be completed post-Substantial Completion, with respect to the
Selexol Unit or such Train or Pipeline must be completed; and
     (iv) all necessary utilities and Equipment necessary for commissioning and
startup of the Selexol Unit or such Train or Pipeline are in place and
operational;
     (b) the Construction Manager has completed, or has caused to be completed,
such Services as necessary to cause the Selexol Unit or such Train or Pipeline
to be capable of operating safely in accordance with Applicable Laws, Applicable
Permits and Good Industry Practices, including all requirements of OSHA
1910.119;
     (c) with respect to a Train only, all Performance Tests relating to such
Train have been performed and all of the Performance Guarantees have been
achieved, unless waived in writing by Owner; provided, that if, as a result of
the failure of the Owner to fulfill any of its obligations under this Agreement,
either (i) any of the Performance Guarantees cannot be achieved or (ii) the
Subcontractor providing any of the Performance Guarantees pursuant to the
applicable Subcontract is relieved of its obligation to provide any Performance
Guarantee or is deemed to have achieved any Performance Guarantee, then the
achievement of such Performance Guarantee shall not be a condition to the
achievement of Substantial Completion of the applicable Train;
     (d) the following testing activities have been successfully completed
pursuant to a testing protocol to be agreed by the Parties:
     (i) the function testing according to Good Industry Practice of the Selexol
Unit or such Train or Pipeline according to design specifications, including
energized no-load motor runs, loop checks, cause and effect demonstrations,
motor control center functionality testing, and Equipment final alignment;
     (ii) commissioning according to Good Industry Practice to verify that the
Selexol Unit or such Train or Pipeline fulfills its intended purpose and
service, comprising (x) an operational test under dynamic or simulated
conditions to verify that the Equipment and facilities within the Selexol Unit
or such Train or Pipeline perform and operate in accordance with all relevant
design parameters and specifications, (y) a total system interface of the
Selexol Unit or such Train or Pipeline with all other Century Plant Project
systems, including each of the Selexol Unit, the Trains, and the Pipelines that
have already achieved Substantial Completion and (z) bringing the Selexol Unit
or

22



--------------------------------------------------------------------------------



 



such Train or Pipeline to a state of readiness for normal operation and the
introduction of process hydrocarbons and all other fluids; and
     (iii) in the case of the Selexol Unit or a Train only, starting up
according to Good Industry Practice the Selexol Unit or such Train, including
setting it through isolations, performing all relevant valve setting activities
to allow the introduction of process hydrocarbons and all other fluids and
running all Equipment or systems (as applicable);
     (e) a review based on the PSSR Standard has been completed for the Selexol
Unit or such Train or Pipeline and a deficiency list and all dates by which the
items on such deficiency list must be completed by has been agreed upon by the
Parties;
     (f) for such Selexol Unit, Train, or Pipeline, the Construction Manager has
delivered to Owner the latest version of the Design Plans showing all changes
made to the Design Plans through the date of delivery, and the latest versions
of all other documentation including drawings, specifications, manuals, vendor
data and other document deliverables, in electronic form, if available, or in
hard copy if not available in electronic form, for such Unit, Train or Pipeline;
     (g) the Construction Manager has delivered to Owner all reports and results
from performance and other testing required under this Section 5.2, in
electronic form, if available, or in hard copy if not available in electronic
form;
     (h) such Selexol Unit, Train or Pipeline is free and clear of all Liens,
other than Liens arising as a result of the actions or inactions of the Owner;
     (i) the Construction Manager shall have delivered to the Owner full lien
releases and waivers, in a form reasonably acceptable to the Owner, executed by
the Construction Manager and by each Subcontractor whose scope of work relates
to such Selexol Unit, Train or Pipeline and exceeds one-hundred thousand Dollars
($100,000); provided that the aggregate scope of work for all Subcontractors
related to such Selexol Unit, Train or Pipeline that have not or are not
providing such lien releases and waivers shall not exceed five million Dollars
($5,000,000);
     (j) the Construction Manager has delivered to the Owner a certificate (a
“Substantial Completion Certificate”) stating that the Construction Manager
believes in good faith that the requirements set forth in Sections 5.1(a)
through (i), as applicable, with respect to the Selexol Unit or the applicable
Train or Pipeline, as applicable, have been satisfied; and
     (k) the Owner has delivered to the Construction Manager a certificate
stating that the requirements under Section 5.1(a) through (j), as applicable,
have been met; provided that if within ten (10) days following receipt of the
Substantial Completion Certificate, the Owner fails to either provide a
certificate stating that the requirements of Section 5.1(a) through (j) have
been met or provide notice to the Construction Manager that such requirements
have not been met and stating the reasons therefor, then Substantial Completion
shall be deemed to have occurred on the date the Substantial Completion
Certificate was delivered to the Owner.

23



--------------------------------------------------------------------------------



 



     5.2 Transfer of Possession and Control to Owner.
     (a) On and after the date of Substantial Completion for (i) the Selexol
Unit (provided that by such date the Owner has also received a Substantial
Completion Certificate for the McCamey CO2 Pipeline), (ii) Train 1, (iii) Train
2 or (iv) a Pipeline, the Construction Manager will transfer to the Owner the
care, custody, and control of such Unit, Train or Pipeline (and the Pipeline
Easement with respect to such Pipeline), as applicable. Following transfer of
care, custody and control of such Unit, Train or Pipeline (and the Pipeline
Easement with respect to such Pipeline) to the Owner, the Construction Manager
and its employees, representatives and Subcontractors will have reasonable
access to such Unit, Train or Pipeline (and the Pipeline Easement with respect
to such Pipeline) and the Owner will cooperate with the Construction Manager and
its employees, representatives and Subcontractors to enable them to complete the
Services still remaining to be performed; provided that the Construction
Manager’s and its Subcontractor’s access shall not unreasonably interfere with
the ongoing operation of any Unit, Train, Pipeline or Shared Equipment.
     (b) The Construction Manager will transfer to the Owner the care, custody,
and control of all easements and rights-of-way obtained by the Construction
Manager pursuant to Section 2.17 (other than the Pipeline Easements) upon the
date of Substantial Completion of Train 2. Following transfer of care, custody
and control of such easements and rights-of-way to the Owner, the Construction
Manager and its employees, representatives and Subcontractors will have
reasonable use of such easements and rights-of-way and the Owner will cooperate
with the Construction Manager and its employees, representatives and
Subcontractors to enable them to complete the Services still remaining to be
performed; provided that the Construction Manager’s and its Subcontractor’s
access shall not unreasonably interfere with the ongoing operation of any Unit,
Train, Pipeline or Shared Equipment.
     (c) The Construction Manager will transfer to the Owner the care, custody,
and control of all Shared Equipment upon the date of Substantial Completion of
Train 2. Following transfer of care, custody and control of such Shared
Equipment to the Owner, the Construction Manager and its employees,
representatives and Subcontractors will have reasonable access to such Shared
Equipment and the Owner will cooperate with the Construction Manager and its
employees, representatives and Subcontractors to enable them to complete the
Services still remaining to be performed; provided that the Construction
Manager’s and its Subcontractor’s access shall not unreasonably interfere with
the ongoing operation of any Unit, Train, Pipeline or Shared Equipment.
     5.3 Overall Century Plant Project Tests. As soon as reasonably practicable
after Substantial Completion of Train 2, the Construction Manager shall conduct
a performance test to demonstrate that the Century Plant Project is able to
operate at ninety-five percent (95%) of the capacity set forth on Exhibit A for
a period of at least forty-eight (48) continuous hours with all Equipment
operating in accordance with Good Industry Practices; provided that the
Construction Manager shall have no liability for the failure to demonstrate such
performance test solely as a result of the Owner’s negligent operation or
failure to maintain any Unit, Train, Pipeline or Shared Equipment while in the
care, custody and control of the Owner. The Construction Manager shall promptly
report the results of such performance test to the Owner.

24



--------------------------------------------------------------------------------



 



     5.4 Post-Substantial Completion Obligations. The Construction Manager
shall:
     (a) promptly following the date of Substantial Completion of Train 2,
conduct all necessary site cleanup and complete all demobilization at the Site;
     (b) as soon as reasonably practicable following the date of Substantial
Completion of each of the Selexol Unit, Train 1, Train 2, and each of the
Pipelines, deliver to the Owner an as-built version of the Design Plans (showing
all changes made) and final documentation, including all other final drawings,
specifications, manuals, vendor data and other document deliverables, in hard
copy or electronic form, for such Unit, Train, or Pipeline; and
     (c) cause all punchlist items that the Parties agreed would be completed
post-Substantial Completion pursuant to Section 5.1(a)(iii) and any deficiency
list agreed to by the Parties pursuant to Section 5.1(e) to be completed by the
date set forth in such punchlist or deficiency list, as applicable.
     5.5 Coordination of Operation and Construction Activities. The Parties
acknowledge that the transfer of possession of the Century Plant Project in
stages as contemplated by this Agreement will result in gas processing
operations being conducted by the Owner under the Gas Treating and CO2 Delivery
Agreement concurrently with the Services being conducted by the Construction
Manager, and that such concurrent activities may be in close proximity to one
another. The Parties shall work together in good faith to develop policies and
procedures to permit such gas processing operations and Services to take place
concurrently in a manner that assures the health and safety of those working at
the Century Plant Project and at the Site. Among other things, the Construction
Manager and the Owner shall meet regularly to develop, and modify as necessary,
an execution strategy to achieve simultaneous performance of the Owner’s gas
processing obligations under the Gas Treating and CO2 Delivery Agreement and the
Construction Manager’s performance of the Services, in each case in compliance
with all Applicable Laws, Applicable Permits and the standards set forth in
Section 2.3, and to optimize, to the extent possible, the performance of such
gas processing obligations and minimize, to the extent possible, delays in the
performance of the Services. The Construction Manager and the Owner each
acknowledge that (a) such concurrent activities may, at times, result in a
delayed construction schedule or reduced gas processing operations, as
applicable, (b) the Construction Manager and the Owner each have fully taken
such potential delays or reductions into account in its construction or
processing schedule, as applicable, and (c) the Construction Manager shall not
be permitted any Change under Article IX, or any changes in the Target
Milestones or the Critical Path Milestones, in connection with such concurrent
activities.
ARTICLE VI
PERFORMANCE GUARANTEES
     6.1 Performance Guarantees. The Construction Manager shall use commercially
reasonable efforts to ensure that the Gas Treating Plant achieves the
Performance Guarantees, demonstrated during the Performance Tests performed
subsequent to startup of Train 1 and Train 2.
     6.2 Exclusive Remedy. If the Gas Treating Plant fails to achieve the
Performance Guarantees by the completion of the overall century plant project
test pursuant to Section 5.3, then the Construction Manager shall promptly pay
to the Owner the damages, if any, actually

25



--------------------------------------------------------------------------------



 



received by the Construction Manager from Ortloff pursuant to the Ortloff
Agreements or from UOP pursuant to the UOP Guarantee Agreements (such damages
collectively, the “Performance LDs”). Notwithstanding anything to the contrary
in this Agreement, payment of such Performance LDs, if any, by the Construction
Manager shall constitute the Construction Manager’s sole and exclusive liability
and the Owner’s sole and exclusive remedy for the failure of the Gas Treating
Plant to achieve the Performance Guarantees; provided that this Section 6.2
shall not limit the Construction Manager’s warranty obligations pursuant to
Section 7.1.
ARTICLE VII
WARRANTY
     7.1 Construction Manager Warranty.
     (a) Subject to the other provisions of this Section 7.1, the Construction
Manager warrants that each of the Selexol Unit, Train 1, Train 2, all Shared
Equipment and each of the Pipelines is free of defects and deficiencies such
that it operates in compliance with all Applicable Laws and Applicable Permits
and in a manner such that it meets the specifications provided in the Design
Plans (as may be revised in accordance with the terms of this Agreement), except
(i) for any failure to achieve the Performance Guarantees (which failure shall
be subject to the payment of the Performance LDs pursuant Article VI), or
(ii) to the extent any such defect, deficiency or failure to meet the
specifications set forth in the Design Plans (as may be revised in accordance
with the terms of this Agreement) is due to the failure of the Owner to fulfill
any of its obligations under this Agreement.
     (b) If the Owner notifies the Construction Manager of any defects or
deficiencies in the Selexol Unit or any Train, Pipeline or Shared Equipment, the
Construction Manager shall promptly, at the Construction Manager’s expense,
reperform the Services as necessary to correct such defects or deficiencies and
in the case of defective materials or equipment, at the Construction Manager’s
election, either repair such materials or equipment or replace such materials or
equipment with new materials or equipment free from such defects or
deficiencies. If the Construction Manager fails to complete the required
reperformance, repair or replacement promptly, the Owner shall have the right to
complete such reperformance, repair or replacement itself or through another
Person, at the Construction Manager’s expense. The Construction Manager’s
obligations under this Section 7.1(b) shall include removal, repair and
replacement of defective or deficient portions of the Selexol Unit or the
applicable Train, Pipeline or Shared Equipment.
     (c) Notwithstanding anything to the contrary in this Agreement, the
Construction Manager’s warranty obligations set forth in this Section 7.1 with
respect to the Selexol Unit or any Train, Pipeline or Shared Equipment, as
applicable, shall terminate on the earlier of (i) one (1) year after the date of
startup of the Selexol Unit or such Train, Pipeline or Shared Equipment, as
applicable, or (ii) termination of this Agreement, except, in each case, as to
claims made in writing prior to such date; provided, that, with respect to any
Shared Equipment, the warranty period for such Shared Equipment shall be
extended for up to one (1) from the date of startup of Train 2 for any warranty
claim for which the Owner is able to demonstrate that the cause of the defect or
deficiency giving rise to such warranty claim was only capable of being
discovered

26



--------------------------------------------------------------------------------



 



upon the startup of Train 2 or the interface of Train 2 with the other
components of the Century Plant Project.
     (d) Notwithstanding anything to the contrary in this Agreement, if the
Construction Manager’s aggregate liability for all warranty claims pursuant to
this Article VII exceeds twenty-five million Dollars ($25,000,000), then the
Owner shall be responsible for fifty percent (50%) of all costs and expenses for
any warranty claims in excess of such twenty-five million Dollar ($25,000,000)
amount.
     7.2 Exclusions. THE WARRANTY SET FORTH IN SECTION 7.1 IS EXCLUSIVE AND IN
LIEU OF ALL OTHER WARRANTIES BY THE CONSTRUCTION MANAGER, WHETHER WRITTEN, ORAL,
IMPLIED, OR STATUTORY. NO IMPLIED WARRANTY OR WARRANTY IMPOSED BY LAW, INCLUDING
A WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE SHALL
APPLY. OTHER THAN THE WARRANTY IN SECTION 7.1, THE CONSTRUCTION MANAGER DOES NOT
WARRANT UNDER THIS AGREEMENT ANY PRODUCT, MATERIAL OR SERVICES OF OTHERS, AND
THE CONSTRUCTION MANAGER DOES NOT WARRANT UNDER THIS AGREEMENT THE FITNESS OR
SUITABILITY OF ANY UNIT, TRAIN, PIPELINE OR SHARED EQUIPMENT FOR ANY SPECIFIC
APPLICATION, PERFORMANCE, RESULTS OR USE. ANY ORAL OR WRITTEN REPRESENTATION,
WARRANTY, COURSE OF DEALING OR TRADE USAGE NOT CONTAINED IN THIS AGREEMENT WILL
NOT BE BINDING ON ANY PARTY.
ARTICLE VIII
PAYMENT; INVOICES
     8.1 Contract Price.
     (a) The Owner shall pay the Construction Manager an aggregate amount equal
to the sum of (i) eight hundred million Dollars ($800,000,000) (the “Base
Contract Price”) .
     (b) The Base Contract Price shall not be increased, except in accordance
with Section 2.2. The Base Contract Price, as may be increased pursuant to
Section 2.2, shall be the “Contract Price”.
     8.2 Payments and Advance of Funds.
     (a) The Parties have mutually agreed on the planned progress curve for the
Century Plant Project based on agreed work content distribution and progress
weighting for the Services attached as Exhibit J (such planned progress curve as
agreed by the Parties, the “Overall Planned Progress Curve”). The Parties may,
by mutual agreement, agree to revise such Overall Planned Progress Curve.
     (b) Payment for the Services shall be based on the Construction Manager’s
actual progress in providing the Services in accordance with the Overall Planned
Progress Curve, as measured using industry standard methods of measurement
consistent with Good Industry Practice, including assigning an appropriate work
content value to individual work elements and

27



--------------------------------------------------------------------------------



 



subsequently measuring and confirming the actual physical progress achieved
against such work elements. Measurement of the Construction Manager’s actual
progress shall be made on the last day of each month, and the actual progress of
each work element will be summarized together to provide the overall progress
status for the Century Plant Project through such date. The Construction
Manager’s actual cumulative progress, measured in accordance with this
Section 8.2(b), will be termed the “Actual Measured Progress”. The Actual
Measured Progress, shall be determined by applying the IAG earned value system,
and the Construction Manager shall provide a copy of such earned value system to
the Owner as soon as reasonably practicable after the Effective Date.
     (c) On or before the fifteenth (15th) day of each calendar month during the
term of this Agreement (each, a “Billing Month”), the Construction Manager shall
submit an application for payment, in the form attached as Exhibit K (an
“Application for Payment”) stating the Construction Manager’s (i) Actual
Measured Progress as of the last day of the month immediately preceding the
Billing Month (“Actual Measured Progress for Previous Month”), (ii) good faith
estimate of the Construction Manager’s reasonably anticipated Actual Measured
Progress at the end of the Billing Month (the “Estimated Measured Progress for
Billing Month”), which Estimated Measured Progress for Billing Month may not
exceed the Actual Measured Progress for Previous Month by more than seven and
one half percent (7.5%), and (iii) the Estimated Measured Progress for Billing
Month utilized to calculate the Progress Payment for the month immediately
preceding the Billing Month (the “Estimated Measured Progress for Previous
Month”). The Construction Manager shall provide reasonable supporting
documentation with each Application for Payment.
     (d) Within ten (10) days after receipt of an Application for Payment, the
Owner shall notify the Construction Manager in writing whether the Owner accepts
or rejects, in whole or in part, such Application for Payment. If the Owner
fails to either accept or reject, in whole or in part, such Application for
Payment within such ten (10) day period, the Owner shall be deemed to have
accepted such Application for Payment. If the Owner in good faith rejects all or
any portion of such Application for Payment, the Owner shall notify the
Construction Manager in writing whether the Owner rejects (in whole or in part)
the Actual Measured Progress for Previous Month, the Estimated Measured Progress
for Billing Month, or the Estimated Measured Progress for Previous Month set
forth in such Application for Payment, and the Parties shall attempt in good
faith to resolve such dispute for a period of five (5) days after the date of
such notice. If the Parties are not able to resolve such dispute within such
five (5) day period, such dispute shall be resolved in accordance with
Section 14.5(b).
     (e) Within five (5) days after the Owner accepts, in whole or in part, or
is deemed to have accepted, an Application for Payment from the Construction
Manager, the Owner shall pay the Construction Manager a “Progress Payment” in an
amount equal to the difference between (A) the product of (1) the Estimated
Measured Progress for Billing Month, expressed as a fraction, multiplied by
(2) the Contract Price, less (B) the product of (1) the Estimated Measured
Progress for Previous Month, expressed as a fraction, multiplied by (2) the
Contract Price.
     (f) If the Owner has rejected any portion of an Application for Payment,
and it is later determined that such rejected portion should not have been
rejected, then within five (5) days of such determination the Owner shall pay or
advance, as applicable, to the Construction

28



--------------------------------------------------------------------------------



 



Manager the difference between any Progress Payment actually made and the
Progress Payment that should have been made pursuant to this Section 8.2 had the
Owner not made such rejection plus simple interest on such unpaid portion in
accordance with Section 8.3.
     (g) Notwithstanding the foregoing, as soon as reasonably practicable after
the Effective Date, the Construction Manager shall deliver to the Owner an
Application for Payment for the initial Progress Payment, and the Owner shall
pay such Application for Payment as soon as reasonably practicable thereafter. .
     (h) In no event shall the total of all Progress Payments paid under this
Section 8.2 exceed the Contract Price.
     (i) Any disputes between the Parties regarding the Actual Measured Progress
for Previous Month, the Estimated Measured Progress for Billing Month, or the
Estimated Measured Progress for Previous Month or the acceptance or rejection
(in whole or in part) of any Application for Payment shall be resolved pursuant
to Section 14.5(b).
     8.3 Late Payments. If the Owner (a) fails to pay any undisputed Progress
Payment on or before the due date, or (b) rejects any portion of a Progress
Payment, and it is later determined that such portion of the Progress Payment
should have been made to the Construction Manager, then, in each case, simple
interest shall accrue on such unpaid portion at the Late Payment Rate on the due
date, from and including the due date to but excluding the date the Progress
Payment is actually received by the Construction Manager.
ARTICLE IX
CHANGE ORDERS
     9.1 Change Orders.
     (a) The Owner may, by issuance of a written order (each such order, a
“Change Order”), instruct the Construction Manager to make certain changes
(each, a “Change”) to the Services, including any addition to, deletion from,
suspension of or other modification to the quality, function or intent of the
Services and any change to the Design Plans, subject to the terms of this
Article IX. Changes may only be authorized by Change Orders issued in accordance
with this Article IX.
     (b) If the Owner desires to make a Change, it will submit a “Change Order
Request” to the Construction Manager. The Construction Manager will promptly
review the Change Order Request and notify the Owner in writing within ten
(10) days of the options, if any, for implementing the proposed Change, the
estimated cost of implementing the proposed Change by each such option, and the
effect, if any, each such option would have on the Performance Guarantees, any
Target Milestone and/or Critical Path Milestone and any other provisions of this
Agreement, along with all supporting documentation as may be necessary for the
Owner to make an informed decision with respect to the Change Order Request. If
the Owner believes that the information provided by the Construction Manager in
response to any such Change Order Request is not accurate (including any
disagreement with respect to the estimated cost of

29



--------------------------------------------------------------------------------



 



implementing the proposed Change or proposed changes to the Performance
Guarantees, any Target Milestone and/or Critical Path Milestone), the Owner
shall inform the Construction Manager of the items of disagreement, and the
Parties shall work in good faith to resolve such differences. Any disputes
between the Parties as to any Change Order Request shall be resolved pursuant to
Section 14.5(b) of this Agreement.
     (c) The Owner may, but shall not be obligated to, issue a Change Order
making a Change based upon such Change Order Request. Such Change Order shall
set forth the desired option for implementing the Change and the estimated cost
of implementing the proposed Change as agreed pursuant to Section 9.1(b)
(“Estimated Change Order Costs”). Any Change Order based upon such Change Order
Request must be made within ten (10) days following the later of (i) receipt of
such information from the Construction Manager, or (ii) if there is a
disagreement between the Owner and the Construction Manager with respect to any
Change Order Request, within ten (10) days after resolution of such
disagreement.
     (d) Notwithstanding anything to the contrary in this Agreement, the
Construction Manager shall not be obligated to perform any Change to the
Services directed by the Owner that, in the reasonable opinion of the
Construction Manager, would (i) cause safety hazards to any Person or material
loss of or damage to property or (ii) violate any of the standards of
performance set forth in Section 2.3.
     (e) If the Construction Manager desires to make a Change for which the
Construction Manager desires to seek price or schedule relief, it will submit a
request to the Owner with the same contents as a Change Order Request, including
the options, if any, for implementing the proposed Change, the estimated cost of
implementing the proposed Change by each such option (which estimated costs
shall be the “Estimated Change Order Costs” for such Change Order), and the
effect each such option would have on the Performance Guarantees, any Target
Milestone and/or Critical Path Milestone and any other provisions of this
Agreement, and the Construction Manager’s preferred option. If the Owner
approves such request from the Construction Manager, a Change Order shall be
issued and the Construction Manager shall implement such Change.
     (f) If any Change pursuant to a Change Order issued pursuant to this
Section 9.1 delays the Construction Manager in achieving any Target Milestone
and/or Critical Path Milestone, then such Target Milestone and/or Critical Path
Milestone shall be extended in accordance with Section 3.2(a).
     9.2 Change Order Costs. If any Change for which a Change Order is issued
increases the Construction Manager’s cost of performing the Services, then the
Owner shall pay the Construction Manager its actual costs incurred in
implementing such Change Order; provided that the Construction Manager shall not
incur any costs in excess of the Estimated Change Order Costs set forth in such
Change Order without providing the Owner with advance written notice of the
amount and nature of such excess costs, and if the Construction Manager delivers
any such notice, the Parties shall meet and discuss such excess costs and how to
proceed in good faith and the Owner shall have the right to issue a Change Order
Request to stop any previous Change Order. The Owner shall pay the Construction
Manager the costs associated with a Change Order the month before the
Construction Manager reasonably and in good faith anticipates incurring

30



--------------------------------------------------------------------------------



 



such costs. The Construction Manager shall issue written invoices to Owner for
such costs on a monthly basis along with each Application for Payment. All
disputes arising in connection with this Section 9.2 shall be resolved in
accordance with Section 14.5(b).
     9.3 Changes for Force Majeure, Change of Law or Owner’s Failure to Perform.
Notwithstanding anything to the contrary in this Agreement, each of the
following events described in this Section 9.3 shall constitute a Change and
shall entitle the Construction Manager to the relief described below:
     (a) If and to the extent that (i) an event of Force Majeure that could not
have been covered by insurance available on commercially reasonable terms
(including price) in the commercial insurance market occurs, or (ii) a Change of
Law that was not reasonably foreseeable as of the Effective Date occurs, in
either case, that increases the Construction Manager’s costs of performing the
Services, then the Owner shall pay to the Construction Manager, in accordance
with Section 9.3(c), an amount equal to such increases in the Construction
Manager’s costs of performing the Services; provided, that (x) the Owner shall
not be obligated to pay to the Construction Manager the amount of such increases
in the Construction Manager’s costs of performing the Services as a result of
any and all such events of Force Majeure or Changes of Law unless and until such
increases exceed, in the aggregate, fifty million Dollars ($50,000,000), and
(y) the Owner’s obligation to pay for such increases pursuant to this
Section 9.3(a) shall be limited to fifty percent (50%) of the total amount of
such increases that exceeds such fifty million Dollar ($50,000,000) amount.
     (b) If and to the extent that the Owner’s failure to perform any of its
obligations under this Agreement increases the Construction Manager’s costs of
performing the Services, then the Owner shall pay to the Construction Manager,
in accordance with Section 9.3(c), an amount equal to such increase in the
Construction Manager’s costs of performing the Services.
     (c) If any Change pursuant to this Section 9.3 increases the Construction
Manager’s cost of performing the Services, then the Owner shall pay the
Construction Manager its actual costs incurred in implementing such Change
(subject to the limitations set forth in Section 9.3(a)). The Owner shall pay
the Construction Manager the costs associated with such Change the month before
the Construction Manager reasonably and in good faith anticipates incurring such
costs. The Construction Manager shall issue written invoices to Owner for such
costs on a monthly basis along with each Application for Payment. The
Construction Manager shall notify the Owner of any anticipated changes in the
costs associated with such Change.
     (d) All disputes arising in connection with this Section 9.3 shall be
resolved in accordance with Section 14.5(b).
     9.4 Audit. The Owner shall have the right, during normal business hours and
upon reasonable prior written notice to the Construction Manager, to once
perform an audit, at the Owner’s sole cost and expense, of all books and records
of the Construction Manager and Affiliates of Construction Manager relating to
any and all amounts or items billed or listed in any invoices delivered pursuant
to Section 9.2 or Section 9.3(c). The Owner shall have two (2) years after the
date of the last payment pursuant to any such invoice is made to request such an
audit. If such audit reveals any discrepancies relating to items billed or
listed in any such invoice, the

31



--------------------------------------------------------------------------------



 



Parties shall promptly meet to discuss such matter and shall try to reach an
agreement on any amounts that should not have been paid to the Construction
Manager or that should be refunded to the Owner. No payment made by the Owner to
the Construction Manager in connection any such invoices shall be adjusted
unless a request for audit or a request for adjustment is made within two
(2) years after the date of the last payment pursuant to any such invoice, and
in the absence of such timely request, all such invoices and all supporting
documentation shall be considered correct, absent fraud or other intentional
wrongdoing. Any dispute regarding the rights and obligations of the Parties
under this Section 9.4, the results of any audit hereunder, or the appropriate
relief to be granted as a result of any such audit shall be resolved pursuant to
Section 14.5(b).
ARTICLE X
TERMINATION
     10.1 Termination by Owner. The Owner may terminate this Agreement upon
written notice to the Construction Manager:
     (a) if the Construction Manager fails or refuses to perform any material
obligation (other than any obligation pursuant to Section 3.2) under this
Agreement or is otherwise in breach of any of its material obligations (other
than any obligation pursuant to Section 3.2) under this Agreement and such
failure, refusal or breach continues for sixty (60) days following the date the
Owner notifies the Construction Manager in writing of such failure, refusal or
breach;
     (b) in accordance with Section 3.2(d);
     (c) if the Construction Manager assigns or attempts to assign its rights or
obligations under this Agreement except in compliance with Section 14.7; or
     (d) if a proceeding is instituted against the Construction Manager seeking
to adjudicate the Construction Manager as a bankrupt or insolvent and such
proceeding is not dismissed within ninety (90) days of filing, the Construction
Manager makes a general assignment for the benefit of its creditors, a receiver
is appointed on account of the insolvency of the Construction Manager; the
Construction Manager files a petition seeking to take advantage of any other
Applicable Laws relating to bankruptcy, insolvency, reorganization, winding up
or composition or readjustment of debts, or the Construction Manager is unable
to pay its debts when due or as they mature.
     10.2 Termination by Construction Manager. The Construction Manager may
immediately terminate this Agreement upon written notice to the Owner if:
     (a) the Owner fails or refuses to pay any undisputed amounts due and
payable pursuant to this Agreement and such failure or refusal continues for
fifteen (15) days following the date the Construction Manager notifies the Owner
in writing of such failure or refusal (such notice of failure or refusal to also
be copied by certified mail to General Manager, Occidental Permian Ltd., 5
Greenway Plaza, Houston, TX 77046);
     (b) the Owner fails or refuses to perform any material obligation (other
than any payment obligations) under this Agreement or is otherwise in breach of
any of its material

32



--------------------------------------------------------------------------------



 



obligations (other than any payment obligations) under this Agreement and such
failure, refusal or breach continues for sixty (60) days following the date the
Construction Manager notifies the Owner in writing of such failure, refusal or
breach;
     (c) the Owner assigns or attempts to assign its rights or obligations under
this Agreement except in compliance with Section 14.7; or
     (d) a proceeding is instituted against the Owner seeking to adjudicate the
Owner as a bankrupt or insolvent and such proceeding is not dismissed within
ninety (90) days of filing, the Owner makes a general assignment for the benefit
of its creditors, a receiver is appointed on account of the insolvency of the
Owner; the Owner files a petition seeking to take advantage of any other
Applicable Laws relating to bankruptcy, insolvency, reorganization, winding up
or composition or readjustment of debts, or the Owner is unable to pay its debts
when due or as they mature.
     10.3 Termination for Prolonged Force Majeure. If an event of Force Majeure
affects the Construction Manager’s ability to perform the Services and such
Force Majeure continues for at least one hundred eighty (180) consecutive days,
then the Owner may, by written notice to the Construction Manager, terminate
this Agreement.
     10.4 Consequences of Termination.
     (a) Upon any termination pursuant to Section 10.1, in addition to any other
rights or remedies that the Owner may have at law or in equity, the Owner may
assume the performance of the Services by whatever method the Owner may deem
expedient and, if the costs paid by the Owner to the Construction Manager for
the performance of the Services plus the costs of completing the Services paid
by the Owner exceed the Contract Price plus all payments that would have been
payable pursuant to Section 9.2 and Section 9.3(c) if such termination had not
occurred, then the Construction Manager will pay the amount of such excess costs
to the Owner promptly after receipt by the Construction Manager of an invoice,
together with reasonable support documentation, for such excess costs paid by
the Owner. Any dispute with regard to such payment shall be resolved pursuant to
Section 14.5(a). Upon any termination pursuant to Section 10.1, the Owner shall
pay the Construction Manager all outstanding amounts properly payable under any
Application for Payment and any invoice pursuant to Section 9.2 or
Section 9.3(c) previously sent, together with all amounts properly payable under
any Application for Payment and any invoice pursuant to Section 9.2 or
Section 9.3(c) submitted following such termination for Services (including work
in connection with any Change Order) performed prior to such termination;
provided that in no event shall the sum of (i) the aggregate payments to
Construction Manager under this Section 10.4(a) plus (ii) payments previously
made to the Construction Manager under this Agreement for the performance of the
Services, plus (iii) any costs actually incurred to date by the Owner as
described in the first sentence of this Section 10.4(a), exceed the Contract
Price plus all payments that would have been payable pursuant to Section 9.2 and
Section 9.3(c) if such termination had not occurred.
     (b) Upon any termination pursuant to Section 10.3, in addition to any other
rights or remedies that the Owner may have at law or in equity, the Owner may
assume the performance of the Services by whatever method the Owner may deem
expedient. Upon any termination

33



--------------------------------------------------------------------------------



 



pursuant to Section 10.3, the Owner shall pay the Construction Manager all
outstanding amounts properly payable under any Application for Payment and any
invoice pursuant to Section 9.2 or Section 9.3(c) previously sent, together with
all amounts properly payable under any Application for Payment and any invoice
pursuant to Section 9.2 or Section 9.3(c) submitted following such termination
for Services (including work in connection with any Change Order) performed
prior to such termination. Notwithstanding anything to the contrary in this
Agreement, the Owner shall not be entitled to demand or receive any additional
amounts from the Construction Manager following such termination.
     (c) Upon any termination pursuant to Section 10.2, in addition to any other
rights or remedies that the Construction Manager may have at law or in equity,
the Construction Manager may:
     (i) demand and the Owner shall pay to the Construction Manager, in addition
to all outstanding amounts properly payable under any Application for Payment
and any invoice pursuant to Section 9.2 or Section 9.3(c) previously sent,
together with all amounts properly payable under any Application for Payment and
any invoice pursuant to Section 9.2 or Section 9.3(c) submitted following such
termination for Services (including work in connection with any Change Order)
performed prior to such termination and any other amounts owed to the
Construction Manager pursuant to this Agreement, all of the Construction
Manager’s termination and demobilization costs incurred in connection with such
termination (including the costs of terminating or relocating any of its
personnel or material or equipment and terminating any Subcontract)
(collectively, the “Termination Costs”); or
     (ii) in lieu of demanding payment by the Owner of the Termination Costs,
the Construction Manager may notify the Owner in writing that it desires to
purchase the Century Plant Project from the Owner for an amount equal to ninety
(90%) of the sum of the portion of the Contract Price paid to date by the Owner
to the Construction Manager, plus all payments pursuant to Section 9.2 and
Section 9.3(c) made by the Owner, plus, if the Owner owns the Site, the purchase
price the Owner paid for the Site, and if the Owner does not cure the event
giving rise to such termination within thirty (30) days of the date of such
notice (the “Additional Cure Period”), then immediately thereafter, the Owner
will take all such actions as are necessary to convey, grant or assign to the
Construction Manager (A) if the Owner or any Affiliate owns the Site, the Site
free and clear of any Liens (other than any Liens that existed on the date the
Owner or its Affiliate acquired the Site), or if the Owner or any Affiliate
leases the Site from a third party, the Owner’s (or such Affiliate’s) leasehold
interest in the Site, and (B) the same rights, title and interest in and to
(1) any Unit, Train or Pipeline that the Construction Manager previously
conveyed or assigned to the Owner pursuant to this Agreement, free and clear of
any Liens (other than any Liens present when the Construction Manager previously
conveyed such rights, title and interests to the Owner) and (2) all Subcontracts
and Intellectual Property associated with the Century Plant Project that the
Construction Manager previously assigned to the Owner pursuant to this
Agreement, and the Parties shall use commercially reasonable efforts to close
the sale of the Century Plant Project from the Owner to the Construction Manager
no later than thirty (30) days after the expiration of the Additional Cure
Period.

34



--------------------------------------------------------------------------------



 



     10.5 Other Construction Manager Obligations. Following any termination of
this Agreement (except for any termination pursuant to Section 10.2 as a result
of which the Construction Manager elects to pursue the remedy set forth in
Section 10.4(c)(ii)), the Construction Manager shall:
     (a) stop the performance of the Services, except as may be necessary to
carry out such termination;
     (b) protect and secure the Century Plant Project as Owner may direct;
     (c) not issue any additional purchase orders or enter into any additional
Subcontracts with respect to the Services, except with the prior written consent
of Owner;
     (d) prepare an inventory of all materials and Equipment that have been
acquired for the Services, and deliver such materials and Equipment to Owner at
the Site, or to an alternate location in the United States as designated by
Owner;
     (e) provide the Owner with a copy of all current Subcontracts;
     (f) pay all amounts owing under any Subcontract;
     (g) at the Owner’s request, assign any Subcontract or purchaser order to
Owner or a replacement contractor, as designated by Owner;
     (h) terminate any Subcontract which the Owner does not request be assigned
under Section 10.5(g) and pay all amounts owing under such Subcontract as a
consequence of the termination;
     (i) assign to the Owner or a replacement contractor, as designated by the
Owner all Applicable Permits, to the extent assignable;
     (j) deliver to the Owner all drawings, data and other information to which
the Owner is entitled under Section 2.2;
     (k) remove from the Century Plant Project and the Site all the Construction
Manager’s and its Subcontractor’s materials, equipment and waste;
     (l) take any other actions with respect to the termination of the Services
that the Owner may reasonably request;
     (m) assign to Owner all then existing rights in Intellectual Property that
would have been subject to later assignment or grant any license, in each case,
required pursuant to Section 2.2(c); and
     (n) transfer to the Owner care, custody and control of the Century Plant
Project (including all existing Units, Trains and Pipelines).

35



--------------------------------------------------------------------------------



 



     10.6 Reimbursement of Certain Costs.
     (a) If the Owner terminates this Agreement pursuant to Section 10.1, the
Construction Manager shall be responsible for, and shall not be entitled to
reimbursement for, any costs that the Construction Manager incurs in connection
with any of its obligations under Section 10.5.
     (b) If the Construction Manager terminates this Agreement pursuant to
Section 10.2, then the Owner shall reimburse the Construction Manager for any
and all costs that the Construction Manager incurs in connection with performing
its obligations under Sections 10.5(b), (d), (f), (g), (h), (i), (l), (m) and
(n) except to the extent such costs were either (i) included in any Application
for Payment that was previously submitted by the Construction Manager and paid
in full by the Owner or (ii) collectively do not exceed any funds associated
with any Payment paid by the Owner that the Construction Manager has not yet
spent.
     (c) If the Owner terminates this Agreement pursuant to Section 10.3, then
the Owner shall reimburse the Construction Manager for fifty percent (50%) of
any costs that the Construction Manager incurs in connection with performing its
obligations under Sections 10.5(b), (d), (f), (g), (h), (i), (k), (l), (m) and
(n) except to the extent such costs were either (i) included in any Application
for Payment that was previously submitted by the Construction Manager and paid
in full by the Owner or (ii) collectively do not exceed any funds associated
with any Progress Payment paid by the Owner that the Construction Manager has
not yet spent.
     10.7 Exclusive Grounds for Termination. Neither Party may terminate this
Agreement except as described in Sections 10.1, 10.2 and 10.3 above, and each
Party waives any other rights that it may have to terminate this Agreement.
ARTICLE XI
FORCE MAJEURE
     11.1 Force Majeure.
     (a) If either Party is rendered unable, wholly or in part, by Force Majeure
to carry out its obligations under this Agreement (other than the obligation to
make any payments), it is agreed that, on such Party’s giving notice and
reasonably full particulars of such Force Majeure to the other Party promptly
after the occurrence of such event of Force Majeure, then the obligations of the
Party giving such notice, so far as they are affected by such Force Majeure,
shall be suspended during the continuance of such Force Majeure event, but for
no longer period than such Force Majeure event could be remedied by exercise of
all reasonable efforts, except as provided in Section 11.2.
     (b) As used in this Agreement, any of the following events, conditions and
circumstances, and all similar events, conditions and circumstances of the kind
enumerated herein, for which the applicable Party is rendered, wholly or
substantially, unable to perform its obligations hereunder (“Force Majeure”),
except in each case (y) to the extent any of the following is within the
reasonable control of, could be sufficiently alleviated by the reasonable
efforts of, or is caused by the gross negligence, breach or default of, the
Party claiming the Force

36



--------------------------------------------------------------------------------



 



Majeure, and provided that, the Party claiming the Force Majeure takes all
reasonable efforts to mitigate the effects of the Force Majeure and (z) that
changes in costs of goods and services, changes in costs of regulatory or other
compliance with Applicable Laws and regulations, and the lack of finances do not
constitute Force Majeure:
     (i) any act of God or the public enemy, fire, explosion, flood, war,
terrorism, national emergency, riot, sabotage or embargo;
     (ii) any Labor Difficulties from whatever cause arising and whether or not
the demands of the employees involved are within the power of the claiming Party
to concede, which shall constitute events of Force Majeure to the extent that
such Labor Difficulties affect a Party’s ability to perform its obligations
hereunder (provided that the mere shortage of labor or equipment shall not
constitute Force Majeure unless caused by an independent Force Majeure); or
     (iii) compliance with any order, action, direction or request of any
Governmental Authority, or with any Applicable Law or Applicable Permit, not
known as of the Effective Date and not brought about by any action or omission
on the part of the Party claiming the Force Majeure.
     (c) Notwithstanding the terms of Section 11.1(b), “Force Majeure” shall
expressly exclude the following events:
     (i) any error, omission, or defect in the Services, or the negligence or
misconduct of the Construction Manager or any of its Affiliates in connection
with the performance or non-performance of the Services or any related activity;
     (ii) late delivery of equipment or materials (unless caused by an
independent Force Majeure event);
     (iii) failure of any Construction Manager’s Subcontractors to perform
(unless caused by an independent Force Majeure event); and
     (iv) economic hardship.
     (d) The burden of proof as to whether a Force Majeure event has occurred
shall be upon the Party claiming that such Force Majeure event has occurred.
     11.2 Strikes and Lockouts. It is understood and agreed that the settlement
of strikes or lockouts shall be entirely within the discretion of the Party
suffering the Labor Difficulties and that the above requirement that any Force
Majeure shall be remedied with all reasonable dispatch shall not require the
settlement of the Labor Difficulties by acceding to the demands of any opposing
party when such course is inadvisable in the discretion of the Party suffering
the Labor Difficulties. Notwithstanding the foregoing a Party suffering Labor
Difficulties shall act in good faith with respect to the other Party when
attempting to remedy such Labor Difficulties.
     11.3 Costs. The risk of any additional cost incurred by the Construction
Manager by reason of an event of Force Majeure shall be allocated as set forth
in Section 9.2.

37



--------------------------------------------------------------------------------



 



ARTICLE XII
INDEMNIFICATION; LIMITATION ON LIABILITY
     12.1 Indemnification and Waiver by the Construction Manager.
     (a) The Construction Manager hereby agrees to protect, defend, indemnify,
and hold harmless the Owner, its Affiliates and their respective directors,
officers and employees
     (collectively, the “Owner Related Parties”) from and against any and all
Claims (net of any insurance proceeds actually received) for or relating to:
     (i) any injury, illness or death suffered by any Construction Manager
Related Parties arising out of or related to this Agreement, EVEN IF SUCH
INJURY, ILLNESS, OR DEATH IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
(WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER FAULT OR ANY
OTHER THEORY OF LEGAL LIABILITY OF ANY OF THE OWNER RELATED PARTIES;
     (ii) the noncompliance by any of the Construction Manager Related Parties
or any Subcontractor, its Affiliates, and their respective directors, officers
and employees (collectively, the “Subcontractor Related Parties”) with any
Applicable Laws or Applicable Permits;
     (iii) any loss of or damage to any materials, equipment or other property
of any Person other than the Construction Manager Related Parties or the Owner
Related Parties, whether rented or owned, or the injury, illness or death
suffered by any Person other than the Construction Manager Related Parties or
the Owner Related Parties, arising out of or related to this Agreement, to the
extent and only to the extent that such loss, damage, injury, illness, or death
is caused by the negligence (whether sole, joint or concurrent), strict
liability or other fault or any other theory of legal liability (except gross
negligence or willful misconduct) of any of the Construction Manager Related
Parties or any Subcontractor Related Parties; and
     (iv) fifty percent (50%) of each Claim for alleged violations of
Intellectual Property rights asserted against the Owner Related Parties by third
Persons and related to and the Services or the Century Plant Project.
     (b) The Construction Manager hereby waives and releases each of the Owner
Related Parties from any damage to or destruction or loss of materials,
equipment or other property of the Construction Manager Related Parties even if
such damage, destruction or loss is caused in whole or in part by the negligence
(whether sole, joint or concurrent), strict liability or other fault or any
other theory of legal liability of any of the Owner Related Parties.
     12.2 Indemnification and Waiver by the Owner.
     (a) The Owner hereby agrees to protect, defend, indemnify, and hold
harmless the Construction Manager, its Affiliates and their respective
directors, officers and employees (collectively, the “Construction Manager
Related Parties”) from and against any and all Claims (net of any insurance
proceeds actually received) for or relating to:

38



--------------------------------------------------------------------------------



 



     (i) the injury, illness or death suffered by any Owner Related Parties
arising out of or related to this Agreement, EVEN IF SUCH INJURY, ILLNESS, OR
DEATH IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR
CONCURRENT), STRICT LIABILITY OR OTHER FAULT OR ANY OTHER THEORY OF LEGAL
LIABILITY OF ANY OF THE CONSTRUCTION MANAGER RELATED PARTIES;
     (ii) the noncompliance by any of the Owner Related Parties with any
Applicable Laws or Applicable Permits;
     (iii) any loss of or damage to any materials, equipment or other property
of any Person other than the Construction Manager Related Parties or the Owner
Related Parties, whether rented or owned, or the injury, illness or death
suffered by any Person other than the Construction Manager Related Parties or
the Owner Related Parties, arising out of or related this Agreement, to the
extent and only to the extent that such loss, damage, injury, illness, or death
is caused by the negligence (whether sole, joint or concurrent), strict
liability or other fault or any other theory of legal liability (except gross
negligence or willful misconduct) of any of the Owner Related Parties; and
     (iv) fifty percent (50%) of each Claim for alleged violations of
Intellectual Property rights asserted against the Construction Manager Related
Parties by third Persons and related to and the Services or the Century Plant
Project.
     (b) The Owner hereby waives and releases each of the Construction Related
Parties from any damage to or destruction or loss of materials, equipment or
other property of the Owner Related Parties even if such damage, destruction or
loss is caused in whole or in part by the negligence (whether sole, joint or
concurrent), strict liability or other fault or any other theory of legal
liability of any of the Construction Manager Related Parties.
     12.3 Indemnification Procedures. All claims for indemnification under
indemnity rights granted in this Article XII shall be asserted and resolved as
follows:
     (a) For purposes of this Article XII, the term “Indemnifying Person” shall
mean the Party having an obligation to indemnify a Person or Persons pursuant to
this Article XII, and the term “Indemnified Person” shall mean a Person or
Persons having the right to be indemnified by a Party pursuant to this
Agreement.
     (b) To make claim for indemnification under any indemnity right granted in
this Article XII, an Indemnified Person shall notify the Indemnifying Person of
its Claim, including the specific details of and specific basis under this
Agreement for its Claim (the “Indemnification Claim Notice”). In the event that
the Claim for indemnification is based upon a claim by a third Person against
the Indemnified Person (a “Third Person Claim”), the Indemnified Person shall
submit its Indemnification Claim Notice promptly after the Indemnified Person
has actual knowledge of the Third Person Claim and shall enclose a copy of all
papers (if any) served with respect to the Third Person Claim; provided that the
failure of any Indemnified Person to give notice of a Third Person Claim as
required by this Section 12.2 shall not relieve the Indemnifying Person of its
obligations under this Article XII with respect to that

39



--------------------------------------------------------------------------------



 



Third Person Claim except to the extent such failure materially prejudices the
Indemnifying Person’s ability to defend against the Third Person Claim.
     (c) Except in the case of indemnity for alleged violations of Intellectual
Property rights, the Indemnifying Person shall assume the defense of the Third
Person Claim against the Indemnified Person at the sole expense of the
Indemnifying Person. In the case of an allegation of violations of Intellectual
Property rights, the Owner shall in all cases act under this paragraph as if it
was the Indemnifying Person, but the Construction Manager shall reimburse the
Owner for fifty percent (50%) of the cost of such defense upon submission of
invoices for same by the Owner. The Indemnifying Person shall choose counsel to
defend the Third Person Claim with the consent of the Indemnified Person, and
the Indemnified Person shall not unreasonably withhold or delay its consent to
the choice of counsel. The Indemnified Person may at its sole cost and expense
participate in any defense or settlement of any Third Person Claim controlled by
the Indemnifying Person, but the Indemnified Person may not control the defense
except to the extent it relates to matters that may affect the rights,
obligations or liability of the Indemnified Person. The Indemnifying Person
shall have full control of such defense and proceedings, except to the extent it
relates to matters that may affect the rights, obligations or liability of the
Indemnified Person. If requested by the Indemnifying Person, the Indemnified
Person agrees to take reasonable steps to cooperate with the defense of the
Third Person Claim, including by providing documents and testimony in discovery;
provided, however, that the Indemnified Person shall not be required to bring
any counterclaim or cross-complaint against any Person. An Indemnifying Person
shall not, without the written consent of the Indemnified Person, which consent
shall not be unreasonably withheld or delayed, settle any Third Person Claim or
consent to the entry of any judgment with respect thereto that (i) does not
result in a final resolution of the Indemnified Person’s liability with respect
to the Third Person Claim (including, in the case of a settlement, an
unconditional written release of the Indemnified Person), (ii) imposes on the
Indemnified Person any material non-financial obligation, or any financial
obligation outside the scope of the Indemnifying Person’s indemnification
obligations under this Article XII, or (iii) adversely affects any rights of the
Indemnified Person.
     (d) If the Indemnifying Person does not assume the defense of a Third
Person Claim, then the Indemnifying Person shall be deemed to have waived any
right to object or challenge actions taken by the Indemnified Person in the
defense of the Third Person Action. The Indemnified Person shall not settle the
Third Person Claim without providing ten (10) Business Days advance notice to
the Indemnifying Person of the terms of the proposed settlement. The
Indemnifying Person shall have the option to assume the defense of the Third
Person Claim as provided in Section 12.2(c). If the Indemnified Person does not
assume the defense of the Third Person claim within ten (10) Business Days of
the notice of the proposed settlement, then it shall be bound by the terms of
the settlement and shall have waived any objections it may have to the terms of
the settlement. If the Indemnified Person settles any Third Person Claim after
the Indemnifying Person has assumed the defense of the Third Person Claim, the
Indemnified Person shall be deemed to have waived any right to indemnity
therefor.
     (e) If the Indemnifying Person does not assume the defense of a Third
Person Claim, then the Indemnified Person shall be entitled to recover its
damages, including (i) any payments made pursuant to a judgment or settlement
(subject to the provisions of Section 12.2(d)) and (ii) the reasonable costs of
defending the Third Person Claim.

40



--------------------------------------------------------------------------------



 



     (f) With respect to this Article XII, the Owner is entering into this
Agreement as agent on behalf of the Owner Related Parties as Indemnified
Persons, and the Construction Manager is entering into this Agreement as agent
on behalf of the Construction Manager Related Parties as Indemnified Persons.
     12.4 Limitation of Liability. If the Construction Manager’s total
liability, whether based in contract, warranty, tort, strict liability or
otherwise, arising out of, connected with or resulting from this Agreement or
from the performance or breach thereof, or from any Services performed by the
Construction Manager pursuant to this Agreement (other than in the case of
actual fraud or for any indemnification obligations pursuant to
Section 12.1(a)(iv)) exceeds eight hundred million Dollars ($800,000,000), then
the Owner shall be responsible for fifty percent (50%) of all costs incurred by
the Construction Manager in excess of such eight hundred million Dollar
($800,000,000) amount.
     12.5 Waiver of Consequential Damages. In no event shall either Party be
liable for special, incidental, exemplary, indirect or consequential damages,
including damages calculated based on loss of profits or revenue, loss of use of
the equipment or any associated equipment, loss of production, loss of
opportunity, cost of capital, cost of substitute equipment, facilities or
services, or downtime costs.
ARTICLE XIII
REPRESENTATIONS AND WARRANTIES
     13.1 Representations by the Owner. As of the Effective Date, the Owner
represents and warrants to the Construction Manager that:
     (a) The Owner is duly organized, validly existing and in good standing
under the laws of the State of Delaware and is duly qualified to do business in
the State of Texas.
     (b) The Owner has all requisite corporate power, authority and capacity to
execute, deliver and perform this Agreement and to consummate the transaction
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transaction contemplated hereby by the Owner have
been duly and validly authorized by all necessary corporate action on the part
of the Owner, and this Agreement has been duly and validly executed and
delivered by the Owner, and is the valid and binding obligation of the Owner,
enforceable against the Owner in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application, regardless of whether enforcement
is sought in a proceeding in equity or at law).
     (c) The execution, delivery and performance by the Owner of this Agreement
does not and will not (i) conflict with or violate any provision of the Owner’s
organizational documents; (ii) violate any provision of any Applicable Laws;
(iii) conflict with, violate, result in a breach of, constitute a default under
(without regard to requirements of notice, lapse of time, or elections of other
Persons, or any combination thereof) or accelerate or permit the acceleration of
the performance required by, any contracts or other instruments to which the
Owner is a party; or (iv) require any consent, approval or authorization of, or
filing of any certificate, notice,

41



--------------------------------------------------------------------------------



 



application, report or other document with, any Governmental Authority or other
Person that has not been obtained or the failure to obtain would cause a
material adverse effect on the Owner’s ability to perform its obligations under
this Agreement.
     (d) The Owner has neither initiated nor received written notice of any
action, proceeding, or investigation pending, nor to its knowledge is any such
action, proceeding, or investigation threatened (or any basis therefore known to
it) which questions the validity of this Agreement, or which would materially or
adversely affect its rights or obligations hereunder.
     13.2 Representations by the Construction Manager. As of the Effective Date,
the Construction Manager represents and warrants to the Owner that:
     (a) The Construction Manager is duly organized, validly existing and in
good standing under the laws of the State of Delaware and is duly qualified to
do business in the State of Texas.
     (b) The Construction Manager has all requisite limited liability company
power, authority and capacity to execute, deliver and perform this Agreement and
to consummate the transaction contemplated hereby. The execution, delivery and
performance of this Agreement and the consummation of the transaction
contemplated hereby by the Construction Manager has been duly and validly
authorized by all necessary corporate action on the part of the Construction
Manager, and this Agreement has been duly and validly executed and delivered by
the Construction Manager, and is a valid and binding obligation of the
Construction Manager, enforceable against the Construction Manager in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application, regardless of
whether enforcement is sought in a proceeding in equity or at law).
     (c) The execution, delivery and performance by the Construction Manager of
this Agreement does not and will not (i) conflict with or violate any provision
of the Construction Manager’s organizational documents; (ii) violate any
provision of any Applicable Laws; (iii) conflict with, violate, result in a
breach of, constitute a default under (without regard to requirements of notice,
lapse of time, or elections of other Persons, or any combination thereof) or
accelerate or permit the acceleration of the performance required by, any
contracts or other instruments to which the Construction Manager is a party; or
(iv) require any consent, approval, or authorization of, or filing of any
certificate, notice, application, report, or other document with, any
Governmental Authority or other Person that has not been obtained or the failure
to obtain would cause a material adverse effect on the Construction Manager’s
ability to perform its obligations under this Agreement.
     (d) The Construction Manager has neither initiated nor received written
notice of any action, proceeding, or investigation pending, nor to its knowledge
is any such action, proceeding, or investigation threatened (or any basis
therefore known to it) which questions the validity of this Agreement, or which
would materially or adversely affect its rights or obligations hereunder.

42



--------------------------------------------------------------------------------



 



ARTICLE XIV
GENERAL PROVISIONS
     14.1 Order of Precedence. In the event of a conflict or inconsistency
between this Agreement and any Exhibit hereto, this Agreement shall take
precedence.
     14.2 No Third Party Beneficiaries. This Agreement is intended to be solely
for the benefit of the Construction Manager and the Owner, their successors and
permitted assignees, and is not intended to and shall not confer any rights or
benefits on any other Person.
     14.3 Confidentiality. Unless required by Applicable Laws or the rules of
any recognized, national stock exchange, neither Party shall disclose or
otherwise make available to any other Person (other than such Party’s
Affiliates, employees, contractors and subcontractors thereof, officers,
directors, legal advisors, financial advisors, accountants, prospective lenders
and assignees; provided, as a condition to such disclosure each such Person
shall agree to maintain the confidentiality of such information) any information
regarding the existence of or the terms of this Agreement (“Agreement
Confidential Information”) without the prior written consent of the other Party.
Unless required by Applicable Laws or the rules of any recognized, national
stock exchange, the Construction Manager shall not disclose or otherwise make
available to any other Person (other than the Construction Manager’s Affiliates,
employees, contractors and subcontractors thereof, officers, directors, legal
advisors, financial advisors, accountants, prospective lenders and assignees;
provided, as a condition to such disclosure each such Person shall agree to
maintain the confidentiality of such information) any information of a
technical, commercial or business nature regarding the Century Plant Project
(“Project Confidential Information”) without the prior written consent of Owner.
Project Confidential Information shall not include information which (a) the
Party can demonstrate was known to it prior to its disclosure by the other
Party; (b) is, or later becomes, public knowledge without breach of this
Agreement by such Party; (c) was received by such Party from a third party
without obligation of confidentiality; or (d) is developed by such Party
independently from Agreement Confidential Information and Project Confidential
Information received from the other Party, as evidenced by appropriate
documentation. In the event that disclosure is required by court order or a
Governmental Authority, the Party subject to such requirement shall promptly
notify the other Party and will use reasonable efforts to obtain protective
orders or similar restraints with respect to such disclosure. The Parties
acknowledge and agrees that, in the event of any breach or threatened breach of
this Section 14.3 by either Party or its Affiliates, the other Party would be
irreparably harmed and could not be made whole by monetary damages recoverable
under this Agreement. Accordingly, in addition to any other remedy to which a
Party may be entitled at law or in equity, and notwithstanding any other
provision in this Agreement, a Party shall be entitled to an injunction or
injunctions (without the posting of any bond and without proof of actual
damages) to prevent breaches or threatened breaches of, or to compel specific
performance of, the provisions of this Section 14.3, and neither Party, its
Affiliates, nor its representatives shall oppose the granting of such relief in
any court of competent jurisdiction provided the request for injunction is
reasonable. For the purpose of this Section 14.3, the Parties, on their and
their Affiliates’ behalf, hereby irrevocably agree to submit to the
non-exclusive jurisdiction of any court or tribunal of competent jurisdiction in
which a claim for injunction is brought. In the event such injunctive relief is
sought, the losing Party

43



--------------------------------------------------------------------------------



 



agrees to reimburse the prevailing Party for all costs, including reasonable
legal counsel fees, incurred by the prevailing Party.
     14.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS, WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF.
     14.5 Disputes; Jurisdiction.
     (a) EXCEPT AS PROVIDED IN SECTION 14.5(b), ANY DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT OR THE RIGHTS AND DUTIES OF THE PARTIES ARISING OUT
OF THIS AGREEMENT MAY BE BROUGHT ONLY IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF TEXAS (OR IF THAT COURT REFUSES JURISDICTION, THE
DISTRICT COURT OF THE STATE OF TEXAS SITTING IN AND FOR HARRIS COUNTY) AND NOT
IN ANY OTHER COURT OR TRIBUNAL. EACH PARTY SUBMITS ITSELF AND ITS PROPERTY TO
THE PERSONAL JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS AND THE COURTS OF THE STATE OF TEXAS SITTING IN AND FOR HARRIS
COUNTY, IN ANY SUCH ACTION. EACH PARTY WAIVES ANY OBJECTION THAT IT NOW OR IN
THE FUTURE MAY HAVE TO THE VENUE OF ANY SUCH ACTION AND ANY RIGHT TO ASSERT THAT
THE COURT IS INCONVENIENT, AND AGREES NOT TO RAISE ANY SUCH OBJECTION OR
ASSERTION.
     (b) Notwithstanding anything to the contrary in Section 14.5(a), in the
event that any dispute is specifically referred to this Section 14.5(b) for
resolution, such dispute shall be resolved as follows:
     (i) No later than three (3) Business Days after the date either Party
delivers to the other Party written notice of such dispute, the Parties shall
meet for a period not to exceed three (3) Business Days and attempt in good
faith to resolve such dispute.
     (ii) If the Parties are unable to resolve such dispute within such three
(3) Business Day period, either Party may demand by written notice to the other
Party that such dispute be considered jointly by an Executive Officers of each
Party. No later than three (3) Business Days after the date of such notice, each
Party shall cause its respective Executive Officer to meet with the other
Party’s Executive Officer for a period not to exceed five (5) Business Days and
attempt in good faith to resolve such dispute. Any decision of the Parties’
Executive Officers with respect to such dispute shall be final and binding on
the Parties.
     (iii) If the Parties’ Executive Officers are unable to resolve such dispute
within such five (5) Business Day period, then either Party may refer such
dispute to John M. Campbell and Company or such other Person as mutually agreed
by the Parties (the “Sole Expert”) for resolution; provided that the Parties
shall cause the Sole Expert to ensure that none of its personnel involved in
resolving such dispute have been engaged or retained by the Construction Manager
or the Owner at any time during the five (5) year

44



--------------------------------------------------------------------------------



 



period prior to the date such dispute is referred to the Sole Expert. The Sole
Expert shall be acting as an expert and not as an arbitrator. Each Party shall
provide the Sole Expert and the other Party with a written statement of its
position with respect to such dispute within five (5) Business Days from the
date of the dispute is referred to the Sole Expert. Neither Party shall be
entitled to respond to the statement provided by the other Party to the Sole
Expert. No Party will disclose to the Sole Expert, and the Sole Expert will not
consider for any purposes, any settlement discussions or settlement offer made
by any Party to the other Party. For those disputes, and only those disputes,
where the Parties disagree solely on a monetary amount or the effect on any
Target Milestone or Critical Path Milestone, the Sole Expert shall be authorized
only to select one of the positions presented by the Parties. For all other
disputes, unless otherwise agreed by the Parties, the Sole Expert shall be
authorized to resolve the dispute as the Sole Expert deems appropriate. The Sole
Expert shall issue a written decision with respect to any dispute as soon as
practicable, but in no event later than twenty (20) Business Days after the date
such dispute is referred to the Sole Expert. The decision of the Sole Expert
with respect to any dispute shall (expect in the case of fraud or manifest
error) be final and binding on the Parties. The costs and expenses of the Sole
Expert shall be borne by the Party against whom such dispute is decided.
     14.6 Effect of Waiver. Any waiver by Party of a default hereunder must be
in writing and signed by the waiving Party. No waiver by a Party of any one or
more defaults by the other Party in the performance of this Agreement shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different character.
     14.7 Assignment. Neither Party may assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
Party; provided that either Party may assign any of its rights and obligations
under this Agreement to an Affiliate of such Party. Notwithstanding the
foregoing, the Owner may pledge or grant a security interest in, or collaterally
assign, any of its rights in this Agreement to secure any of its debts or
obligations under any loan or credit agreement or other financing documents,
upon prior written notice thereof to Construction Manager.
     14.8 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     14.9 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior agreements, representations and understandings, written or oral,
pertaining thereto.
     14.10 Amendments. No modifications, amendments, or other changes in or to
this Agreement will be binding on any Party unless consented to in writing by
each Party, other than modifications, amendments or other changes to (a)
Exhibit A or Exhibit B in accordance with Section 2.2, or (b) Exhibit C in
accordance with Article III.
     14.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of that

45



--------------------------------------------------------------------------------



 



prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of that provision in
any other jurisdiction.
     14.12 Notices. Every notice, request or other statement to be made or
delivered to a Party pursuant to this Agreement shall be directed to such
Party’s representative at the address or facsimile number given below or to such
other address or facsimile number as the Party may designate from time to time.
The Parties’ addresses and facsimile numbers are:
     If to the Owner:
OXY USA Inc.
5 Greenway Plaza, Suite 110
Houston, Texas 77046
Facsimile: 713) 985-1400
Attn: E.A. Sandy Lowe
with copy to:
OXY USA Inc.
10889 Wilshire Boulevard
Los Angeles, California 90024
Facsimile: (310) 443-6435
Attention: Todd Stevens
and:
Occidental Oil and Gas Corporation
10889 Wilshire Boulevard
Los Angeles, California 90024
Facsimile: (310) 443-6192
Attention: Vice President and General Counsel
     If to the Construction Manager:
SandRidge Exploration and Production, LLC
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile: (405) 753-5986

46



--------------------------------------------------------------------------------



 



Attn: Clay Midkiff, Manager of Treating and Processing
with copy to:
SandRidge Exploration and Production, LLC
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile: (405) 753-5988
Attn: Steve Cargill, Senior Counsel
     For purposes of this Agreement, the date on which any notice, request,
statement, payment or other communication (including communication by facsimile)
shall be deemed to have been given shall be the date on which it is received by
the recipient.
     14.13 Authorized Representatives. In order to secure effective cooperation
and to deal on a prompt and orderly basis with the various scheduling and
administrative issues which may arise in connection with the rights and
obligations of the Parties hereunder, each Party shall appoint its own
Authorized Representative and notify the other Party in writing of such
representative’s name, address, e-mail address, facsimile and telephone number
within five (5) days after the execution of this Agreement. Either Party may, at
any time, change the designation of its Authorized Representative, provided such
Party shall promptly notify the other Party in writing of such change. Each
Party’s Authorized Representative shall be authorized to administer, but not
modify or amend, this Agreement on behalf of such Party, agree to Change Orders
and agree upon procedures and provide such information as is necessary for
coordinating the efforts of the Parties.
     14.14 Public Announcements. The Parties shall not, except as required by
Applicable Laws or the rules of any recognized national stock exchange,
(a) cause any public announcement to be made regarding this Agreement without
the consent of the other Party, which consent shall not be unreasonably withheld
or (b) make any public statements regarding the construction of the Century
Plant Project without using reasonable efforts to consult the other Party;
provided that in any event no details of the commercial terms shall be
disclosed. Notwithstanding the foregoing, Owner shall be relieved its obligation
under Section 14.13(b) above upon Substantial Completion of the Century Plant
Project. In the event that a Party shall be required to cause such a public
announcement to be made pursuant to any Applicable Laws or the rules of any
recognized national stock exchange, such Party shall endeavor to provide the
other Party at least forty-eight (48) hours prior written notice of such
announcement.
     14.15 Offset. Either Party shall have the right to set off and reduce
Dollar for Dollar any amounts that it may owe to the other Party pursuant to
this Agreement by any amounts that such other Party may owe to it pursuant to
this Agreement.
Signature Pages Follow

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Parties have executed this Agreement as of the
Effective Date.

                  OWNER:           OXY USA INC.      
 
  By:   /s/ Todd A. Stevens    
 
           
 
  Name:   Todd A. Stevens    
 
  Title:   Vice President    

Signature Page
Construction Management Agreement

 



--------------------------------------------------------------------------------



 



                  CONSTRUCTION MANAGER:           SANDRIDGE EXPLORATION AND
PRODUCTION, LLC      
 
  By:   /s/ Tom L. Ward    
 
           
 
  Name:   Tom L. Ward    
 
  Title:   Chairman, CEO and President    

Signature Page
Construction Management Agreement

 